


110 HR 2401 IH: To provide for greater access and opportunities for

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2401
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2007
			Mr. Baca (for
			 himself, Mrs. Napolitano,
			 Mr. Gutierrez,
			 Mr. Serrano,
			 Mr. Grijalva,
			 Ms. Solis,
			 Mr. Reyes,
			 Mr. Ortiz,
			 Ms. Velázquez,
			 Mr. Hinojosa,
			 Mr. Becerra,
			 Mr. Sires,
			 Mr. Fortuño,
			 Mr. Rodriguez,
			 Mr. Pastor,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Cuellar,
			 Ms. Roybal-Allard,
			 Mr. Gonzalez,
			 Mr. Salazar, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for greater access and opportunities for
		  socially disadvantaged farmers, to create incentives for research,
		  conservation, and market viability, to provide a healthy and just work
		  environment for agricultural workers, to provide Americans with healthier food
		  choices, to address hunger and poverty in the United States, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Nutrition and Opportunities for the Underserved and Rural
			 Incentives to Secure the Heartland Act of 2007 or the NOURISH
			 Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Title I—Policy to Promote Involvement of Socially Disadvantaged
				Farmers and Ranchers
					Sec. 101. Establishment.
					Sec. 102. Administration.
					Sec. 103. Eligibility.
					Sec. 104. Producer payment structure.
					Sec. 105. Technical assistance.
					Sec. 106. Duties of the Secretary.
					Title II—Review of Pending Foreclosures 
					Sec. 201. USDA Minority Producer Land Preservation
				Commission.
					Sec. 202. Requirement that foreclosure notices include
				information about the Commission.
					Title III—Outreach, Transparency, and Accountability
					Sec. 301. Outreach, transparency, and
				accountability.
					Sec. 302. Improved data requirements.
					Sec. 303. Expansion of support for Hispanic-serving
				institutions.
					Title IV—Farm Worker and Competitiveness Provisions
					Subtitle A—Pesticides
					Sec. 401. Pesticides.
					Subtitle B—Office of Farmworker Coordination
					Sec. 411. Office of Farmworker Coordination.
					Subtitle C—Major Disaster Assistance Programs
					Sec. 421. Emergency grants to assist low-income migrant and
				seasonal farmworkers.
					Subtitle D—Agricultural Fair Practices
					Sec. 431. Agricultural fair practices.
					Sec. 432. Application.
					Title V—Conservation
					Sec. 501. Conservation access initiative to encourage greater
				participation by socially disadvantaged farmers and ranchers in conservation
				programs.
					Sec. 502. Other diversity provisions.
					Sec. 503. Conservation reserve program.
					Sec. 504. Reauthorization of and increased enrollment authority
				for grassland reserve program.
					Sec. 505. Environmental quality incentives program.
					Sec. 506. Reauthorization of and increased funding for wildlife
				habitat incentive program.
					Sec. 507. Integrated pest management initiative.
					Sec. 508. Value Added Funding and Technical
				Assistance.
					Title VI—Healthy Food Choices
					Sec. 601. Findings.
					Sec. 602. Reauthorization of and increased funding for
				community food project competitive grants.
					Sec. 603. Expansion of Fresh Fruit and Vegetable
				Program.
					Sec. 604. Authorization level for farm-to-cafeteria
				activities.
					Sec. 605. Extension of WIC farmers’ market nutrition
				program.
					Sec. 606. Senior farmers’ market nutrition program.
					Sec. 607. Farmers’ market promotion program.
					Sec. 608. Department of Defense and Department of Agriculture
				procurement of locally produced agricultural products.
					Sec. 609. Fruit and vegetable nutrition promotion
				program.
					Sec. 610. Use of Dietary Guidelines for
				Americans in special nutrition programs and school lunch
				programs.
					Sec. 611. Section 32 specialty crop purchases.
					Sec. 612. Administration of Food Stamp Program.
					Title VII—Promotion of New Markets and Farm Viability
					Sec. 701. National organic certification and transition cost
				share program.
					Title VIII—Rural Regional Investment Initiative
					Sec. 801. Rural regional investment initiative.
					Sec. 802. Rural regional entrepreneurship program.
					Title IX—Nutrition
					Sec. 901. Renaming the Food Stamp Program.
					Subtitle A—Improving Benefit Adequacy
					Sec. 911. Strengthening the food purchasing power of low-income
				Americans.
					Sec. 912. Supporting working families with child care
				expenses.
					Sec. 913. Exclusion of combat-related military pay from
				countable income.
					Sec. 914. Increasing the minimum benefit.
					Subtitle B—Improving food security and simplifying program
				operations
					Sec. 921. Allowable countable resources.
					Sec. 922. Exclusion of retirement accounts from countable
				financial resources.
					Sec. 923. Exclusion of education accounts from countable
				financial resources.
					Sec. 924. Simplifying work requirement.
					Sec. 925. Fairness for legal immigrants.
					Sec. 926. Clarifying eligibility.
					Sec. 927. Ensuring proper screening.
					Sec. 928. Clarification of simplified administrative reporting
				requirement.
					Subtitle C—Connecting Eligible Families and Individuals to
				Food Stamps
					Sec. 931. Facilitating simplified reporting.
					Sec. 932. State option for telephonic signature.
					Sec. 933. Reauthorization of Food Stamp Program and food
				distribution program on Indian reservations.
					Sec. 934. Access to benefits.
					Sec. 935. Outreach grants.
					Sec. 936. Improving program operations and program
				effectiveness.
					Sec. 937. Improving performance bonuses for States.
					Sec. 938. Supporting State efforts during natural
				disasters.
					Sec. 939. Addressing hunger in the Commonwealth of Puerto
				Rico.
					Sec. 940. Study on comparable access to food stamp benefits for
				Puerto Rico.
					Sec. 941. Expanding the use of food stamps at farmers’
				markets.
					Subtitle D—Supporting the Emergency Food Bank Network and
				Other Community Partners
					Sec. 951. Commodities for the emergency food assistance
				program.
					Sec. 952. Accountable program administration.
				
			2.FindingsCongress finds the following:
			(1)Latinos are the
			 fasting growing population of new farmers, increasing by over 40,000 from
			 1992–2002. They run diversified operations largely producing cattle, fresh
			 fruit and vegetables and other diverse products that are not covered by Federal
			 agricultural programs. As a result, approximately 90 percent of Latino farmers
			 and ranchers do not benefit from the commodity program payments, which consume
			 half of all farm spending. These and other immigrant farmers represent the
			 future of American Agriculture and with support can meet the growing demand
			 from consumers for local and ethnic specialty crops, and protect fertile
			 farmland from sprawling urban development.
			(2)The loss of
			 farmers and farmland for small and mid-sized farmers farming along the urban
			 edge, especially Latino and other socially disadvantaged farmers, who have
			 experienced a long history of discrimination, is a growing threat to the future
			 of American agriculture. Farms provide valuable environmental benefits to our
			 urban communities by preserving open space and the quality of our air and water
			 and protecting wild life habitat. The 2007 Farm Bill should ensure that small
			 and mid-sized producers, particularly Latino and other socially disadvantaged
			 producers, have access to farmland protection, conservation, research and other
			 programs that ensure their viability, while providing incentives and support
			 for beginning farmers.
			(3)The Nation’s 2.5
			 million migrant and seasonal farm workers produce the food found on the dinner
			 tables of all Americans. Despite these contributions, farm workers suffer from
			 the highest rate of toxic chemical injuries of any workers in the United States
			 and earn only $10,000 to $12,500 per year, working long hours under strenuous
			 conditions. Thirteen states do not require farm workers to be covered by
			 workers’ compensation coverage for on-the-job injuries and only eight percent
			 of farm workers reported that their employers provided them with any health
			 insurance. Many farm workers also face substandard housing conditions due to
			 high cost, physical deficiencies or over crowding. The 2007 Farm Bill should
			 improve farm worker safety and health, particularly as it relates to toxic
			 pesticides and expanded research on farm worker health and safety.
			(4)Current Federal
			 farm policies also do too little to promote outreach and to serve Latino
			 farmers and operators. Barriers include a failure to provide service that is
			 linguistically and culturally appropriate, a failure to recognize farm
			 experience gained through work as a farm worker or as a farmer in their nation
			 of origin.
			(5)As
			 a growing sector within agriculture, Latino and other socially disadvantaged
			 farmers need new programs to help them catch up with other farmers who have had
			 access to more benefits and services, as well as policies and programs that
			 will hold United States Department of Agriculture accountable for provided
			 equitable access to programs.
			(6)A
			 major problem facing low-income communities and communities of color across the
			 United States is lack of access to fresh fruits and vegetables and other
			 healthy foods. Whether in their retail shops or school cafeterias’, many
			 Americans lack opportunities to make healthy food choices-contributing to
			 alarming increases in rates of obesity and diet related disease. If current
			 trends continue, one in three Caucasian children, and one in two African
			 American and Latino children in America will have diabetes by the time they are
			 eighteen. The 2007 Farm Bill should help reverse the alarming trends of poor
			 health and failing farms by linking the food access needs of consumers with the
			 needs of specialty crop producers, through innovative nutrition, marketing and
			 distribution programs.
			(7)With hunger and
			 food insecurity on the rise we must strengthen the safety-net for food insecure
			 families. According to the United States Department of Agriculture, 38 million
			 people in America live with hunger or the threat of hunger, including 14
			 million children. Yet at the same time, a large percentage of eligible families
			 do not participate in the Food Stamp Program. The Farm Bill must include a
			 strong nutrition title that helps families in need put food on the
			 table.
			IPolicy to Promote
			 Involvement of Socially Disadvantaged Farmers and Ranchers
			101.Establishment
				(a)EstablishmentThe Secretary of Agriculture shall
			 establish and carryout, for each of fiscal years 2008 through 2013, a program
			 to enhance the viability of minority and socially disadvantaged farmer and
			 ranchers who own or operate agricultural operations by assisting such farmer
			 and ranchers to reduce their risks, improve their access to markets, and better
			 utilize the programs and services of the Department of Agriculture.
				(b)Improved
			 accessOne of the purposes of
			 the program shall be to ensure the viability and success of minority and
			 socially disadvantaged farmers and ranchers by promoting the involvement of
			 socially disadvantaged farmers and ranchers in the full range of services to
			 ensure producer access to commodity, credit, risk management and disaster
			 protection, conservation, marketing, nutrition, value-added, rural development,
			 and other programs and services of the Department.
				(c)Accurate
			 reflection of contributionsAnother of the purposes of the program
			 shall be to assure that the number and economic contributions of socially
			 disadvantaged farmers and ranchers are accurately reflected in the census of
			 agriculture.
				102.AdministrationIn order to implement the policies and
			 programs established or modified under this title, the Secretary shall use the
			 Risk Management Agency Office of Civil Rights and Community Outreach.
			103.Eligibility
				(a)In
			 generalTo be eligible to
			 participate in programs made available under this title, a producer
			 shall—
					(1)be a socially disadvantaged farmer or
			 rancher;
					(2)be a producer who, as an owner, operator,
			 landlord, tenant, sharecropper or enrolled member of an Indian tribe—
						(A)shares in the risk
			 of producing any crop or livestock; and
						(B)is entitled to share in the crop or
			 livestock available for marketing from a farm (or would have shared had the
			 crop or livestock been produced) or produces more than 50 percent of the food
			 needed for family consumption;
						(3)submit to the
			 Secretary, and obtain the approval of the Secretary for, a risk management and
			 market access plan that meets the minimum requirements in section 104;
			 and
					(4)enter into a risk
			 management and marker access contract with the Secretary to carry out the risk
			 management and market access plan.
					(b)DefinitionsIn
			 this title:
					(1)Socially
			 disadvantagedThe term socially disadvantaged means,
			 with respect to a farmer or rancher, that the farmer or rancher is a member of
			 a socially disadvataged group.
					(2)Socially
			 disadvantaged group definedThe term socially disadvantaged
			 group means a group whose members have been subjected to racial or
			 ethnic prejudice because of their identity as members of a group without regard
			 to their individual qualities.
					104.Producer
			 payment structure
				(a)Producer
			 development paymentsThe Secretary is authorized to provide
			 direct payments to the producers defined under section 103 if risk management
			 and market access plans are implemented within any fiscal year pursuant to a
			 plan developed in a fiscal year prior to payment by the Secretary.
				(b)Enrollment
			 procedureTo enroll in this program, an eligible producer
			 must—
					(1)complete and
			 maintain the practices in the qualification level in subsection
			 (c)(1)(A);
					(2)describe the tier
			 of the risk management and market access plan, and the particular risk
			 management and market access practices to be implemented in accordance with
			 this subsection; and
					(3)identify the
			 qualified technical assistance provider who will serve as a liaison to the
			 Department and supply technical assistance to assure completion of the
			 plan.
					(c)Payment
			 structureThe Secretary shall make annual producer payments under
			 this title for participation at 1 of the following levels for a period not to
			 exceed a total of 7 years, as follows:
					(1)Qualification
			 levelThe qualification level payment shall be $5,000 with $2,500
			 paid up front if, within the first year, the producer—
						(A)files an IRS
			 schedule F or a qualified substitute for enrolled members of Indian
			 Tribes;
						(B)registers at the
			 Farm Service Agency office as a farm or rancher, or informs the Secretary the
			 reason for which registration was not allowed;
						(C)signs up for any
			 crop insurance or NAP programs for which the producer is qualified, or provides
			 a plan to achieve qualification or inform the Secretary if no plan or program
			 exists for the form of production on the farm or ranch; and
						(D)receives technical
			 assistance to be included in the Minority Farm Registry and complete the next
			 Census of Agriculture.
						The
			 Secretary shall provide to the National Agriculture Statistics Service
			 information sufficient for inclusion of each producer who qualifies under this
			 section in the next census of agriculture.(2)First tier
			 paymentsFirst Tier payments shall be $10,000 annually for up to
			 3 years if the producer provides, develops, and implements a plan to complete
			 at least two of following practices in each year:
						(A)prepares a farm
			 and home plan;
						(B)prepares an estate
			 plan;
						(C)prepares risk
			 management plan, including accessing family health insurance;
						(D)prepares a
			 conservation plan;
						(E)enters into a
			 contract for purchase or sale of farm land;
						(F)acquires a
			 computer, high-speed internet access, and software, and training in the use of
			 these tools;
						(G)prepares a plan to
			 transition to another crop or crops;
						(H)applies for at
			 least one farm program of the Department; or
						(I)other practices as
			 determined by the Secretary.
						(3)Second tier
			 paymentsSecond Tier payments shall be $25,000 annually for up to
			 3 years if the producer develops and implements a plan to complete at least 2
			 of the following practices in each year:
						(A)mentor another
			 farmer;
						(B)seek nomination and
			 election to a Conservation District Board or FSA County Committee;
						(C)meet standards for
			 Good Agricultural Practices, Organic Certification, or other market
			 certifications;
						(D)develop and
			 implement a marketing plan or a business plan;
						(E)access liability or
			 other expanded insurance, including revenue insurance;
						(F)access farmers
			 markets or improved marketing contracts;
						(G)participate in
			 farmers market nutrition, school food or other nutrition programs;
						(H)develop and
			 implement plan to meet regulatory requirements, including labor, workers
			 compensation, and pesticide health and safety standards, livestock and animal
			 ID;
						(I)seek irrigation
			 and other production assistance, land or waste management; or
						(J)other practices as
			 determined by the Secretary.
						(4)Third tier
			 paymentsThird Tier payments shall be $45,000 annually for up to
			 3 years if the producer develops and implements a plan to complete at least 2
			 of the following practices in each year:
						(A)develop or
			 participate in a cooperative or marketing association;
						(B)develop a
			 value-added enterprise;
						(C)improve marketing,
			 including development of brands and innovative forms of marketing by web or
			 other means;
						(D)develop
			 intrastructure or processing;
						(E)enhance the
			 participation of a cooperative or a group of farmers in nutrition and health
			 programs;
						(F)construct or
			 improve housing for farmworkers;
						(G)enter into direct
			 contracts to secure adequate labor to meet production needs;
						(H)protect land use
			 and development rights; or
						(I)other practices as
			 determined by the Secretary.
						105.Technical
			 assistance
				(a)In
			 generalFor each of fiscal years 2008 through 2013, the Secretary
			 shall provide technical assistance through qualified technical assistance
			 providers to producers for the development and implementation of a risk
			 management and market access plans at each tier.
				(b)Technical
			 assistance providerIn this
			 section, the term technical assistance provider is an organization
			 or educational institutions that qualifies as an eligible entity under section
			 2501(e)(5) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 2279(e)(5)).
				(c)Qualified
			 technical assistance providerIn this section, the term qualified
			 technical assistance provider means a technical assistance provider that
			 has been recognized by the Risk Management Agency as qualified to provide the
			 service in this program. The term shall include the following:
					(1)An 1890 institution or 1994 institution (as
			 defined in section 2 of the Agricultural Research, Extension, and Education
			 Reform Act of 1998 (7 U.S.C. 7601)), including West Virginia State College.
					(2)An Indian tribal
			 community college or an Alaska Native cooperative college.
					(3)An
			 Hispanic-serving institution (as defined in section 1404 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3103)).
					(4)Any other
			 institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001) that has demonstrated experience in
			 providing agriculture education or other agriculturally related services to
			 socially disadvantaged farmers or ranchers in a region.
					(d)LimitationsA
			 qualified technical service provider shall not receive payment for services in
			 excess of—
					(1)$2,000, for
			 services under section 104(c)(1);
					(2)$3,000, for
			 services under section 104(c)(2);
					(3)$4,000, for
			 services under section 104(c)(3); or
					(4)$5,000, for services under section 104(c)(4).
					106.Duties of the
			 Secretary
				(a)RegulationsNot
			 later than 270 days after the date of enactment of this Act, the Secretary of
			 Agriculture shall promulgate regulations implementing the program provided in
			 this title.
				(b)Staffing and
			 administrationThe Secretary
			 shall provide in the Risk Management Office of Civil Rights and Community
			 Outreach not less than 10 staff positions at headquarters, and such field staff
			 for the Office as the Secretary deems necessary to implement this program in
			 States where the number of applicants exceeds 500, to conduct the
			 administration of the program provided in this title.
				(c)Departmental
			 coordinationThe Secretary shall provide support for the Small
			 Farms Emphasis Program established in the Department of Agriculture to work
			 across agencies in the Department to assure coordination of services among
			 agencies for socially disadvantaged farmers and ranchers under the program
			 provided under this title, and in partnership with qualified technical
			 assistance providers, to provide such coordination and training activities as
			 necessary.
				(d)FundingOf the funds of the Commodity Credit
			 Corporation, the Secretary shall make available such sums as are necessary to
			 carry out this title for each of fiscal years 2008 through 2013.
				IIReview of Pending
			 Foreclosures 
			201.USDA Minority
			 Producer Land Preservation Commission
				(a)In
			 generalThe Secretary of Agriculture (in this section referred to
			 as the Secretary) shall establish in the Department of
			 Agriculture a commission to be known as the USDA Minority Producer Land
			 Preservation Commission (in this section referred to as the
			 Commission).
				(b)Duties
					(1)Review of
			 pending foreclosure proceedings of the department of agriculture
						(A)Actions to be
			 taken on receipt of petitionOn receipt of a petition from a socially
			 disadvantaged farmer or rancher (as defined in section 355(e)(2) of the
			 Consolidated Farm and Rural Development Act) with respect to a foreclosure
			 action of the Department of Agriculture that is pending with respect to a farm
			 or ranch owned or operated by the petitioner—
							(i)the
			 Commission shall—
								(I)commence an
			 investigation of the claims made in the petition; and
								(II)notify the
			 Secretary that the Commission has received the petition; and
								(ii)the
			 foreclosure action shall be suspended, and interest shall not be payable on any
			 credit obligation of the petitioner which is the subject of the foreclosure
			 action, until the earliest of—
								(I)the date the
			 petitioner submits to the Commission a written request to consider the petition
			 to be withdrawn;
								(II)the date the
			 Commission determines that the claims made in the petition are without
			 foundation or that there has been no wrongdoing by any governmental entity in
			 the circumstances which gave rise to, or the conduct of, the action;
								(III)the date the
			 claims made in the petition have been fully and finally adjudicated in a court
			 of competent jurisdiction;
								(IV)the date the Commission submits a final
			 report to the Secretary under subparagraph (C)(ii) with respect to the
			 petition; or
								(V)the date the
			 Commission terminates.
								(B)Matters to be
			 investigated; recommendationsIn investigating a petition, the
			 Commission shall—
							(i)determine whether
			 (and if so, the extent to which) conduct of the Federal Government, or any
			 State or local government, contributed to the conditions leading to the
			 foreclosure action;
							(ii)determine whether
			 the foreclosure action is being conducted in accordance with applicable laws
			 and regulations; and
							(iii)on
			 the basis of the determinations, develop such recommendations as may be
			 necessary and appropriate with respect to the petition.
							(C)Reports to the
			 Secretary
							(i)Preliminary
			 reportWithin 60 (or, if the Commission needs more time, 90) days
			 after receipt of a petition, the Commission shall submit to the Secretary a
			 report which contains the preliminary determinations and recommendations of the
			 Commission with respect to the petition.
							(ii)Final
			 reportWhen the Commission
			 completes its investigation of a petition, the Commission shall submit to the
			 Secretary a report which contains the final determinations and recommendations
			 of the Commission with respect to the petition.
							(D)Foreclosure
			 action definedIn this paragraph, the term foreclosure
			 action means any action or proceeding in the nature of foreclosure or
			 acceleration of a credit obligation, and any similar action or
			 proceeding.
						(2)Annual reports to
			 the CongressThe Commission shall submit annually to the
			 Committees on Agriculture and on Government Reform of the House of
			 Representatives and the Committees on Agriculture, Nutrition, and Forestry and
			 on Homeland Security and Government Affairs of the Senate a report that
			 contains—
						(A)a summary of the
			 reports submitted under paragraph (1)(C)(ii) in the period covered by the
			 report; and
						(B)such legislative
			 and administrative recommendations as may be necessary and appropriate to
			 improve the credibility, accuracy, and fairness of the process for foreclosing
			 or taking other similar action on loans made by the Department of
			 Agriculture.
						(c)Membership
					(1)Number and
			 appointment
						(A)In
			 generalWithin 180 days after the date of the enactment of this
			 Act, the Secretary shall appoint 9 individuals to be the members of the
			 Commission, as follows:
							(i)3 members shall be appointed from among
			 those who represent the interests of community-based organizations.
							(ii)3 members shall be appointed from among
			 those who represent the interests of land grant colleges and
			 universities.
							(iii)3 members shall be appointed from among
			 those who represent the interests of local governments located in rural
			 areas.
							(B)Geographical
			 diversityIn making appointments to the Commission, the Secretary
			 shall, to the extent practicable, ensure geographical diversity.
						(C)Political
			 affiliationNot more than 4
			 members appointed to the Commission may be of the same political party.
						(2)Term of
			 office
						(A)Length of
			 term
							(i)In
			 generalEach Commission
			 member shall be appointed for a term of 3 years, subject to clause (ii).
							(ii)Dismissal
								(I)Conflict of
			 interestThe term of office
			 of a Commission member shall cease on a determination by the Secretary that
			 continued service by the member would pose an unavoidable conflict of interest
			 for the member.
								(II)3 missed
			 meetingsThe term of office
			 of a Commission member shall cease when the member has been absent from 3
			 Commission meetings, without being excused by the Secretary from attendance.
								(B)Limitation on
			 number of termsThe Secretary may not appoint an individual to be
			 a Commission member more than twice.
						(C)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
						(3)CompensationTo
			 the extent or in the amounts provided in advance in appropriation Acts, each
			 Commission member shall be paid at a rate equal to the minimum rate of basic
			 pay for GS–14 of the General Schedule for each day (including travel time)
			 during which they are engaged in the actual performance of Commission
			 duties.
					(d)Powers of
			 Commission
					(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 section, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before the
			 Commission.
					(2)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable the
			 Commission to carry out this section. On request of the Chairperson of the
			 Commission, the head of that department or agency shall furnish that
			 information to the Commission.
					(3)Experts and
			 consultantsThe Chairperson of the Commission may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code.
					(4)Staff of Federal
			 agenciesOn request of the Chairperson of the Commission, the
			 head of any Federal department or agency may detail, on a reimbursable basis,
			 any of the personnel of that department or agency to the Commission to assist
			 the Commission in carrying out this section.
					(5)Administrative
			 support servicesOn request of the Chairman of the Commission,
			 the Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out this section.
					(6)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
					(e)Procedural
			 rules
					(1)ChairpersonThe
			 Chairperson of the Commission shall be designated by the Secretary at the time
			 of appointment.
					(2)Meetings
						(A)How
			 calledThe Commission shall meet at the call of the
			 Chairperson.
						(B)FrequencyWhile
			 there is a case pending before the Commision, the Commission shall meet at
			 regular intervals not less frequently than 10 times every 12 months.
						(C)Advance
			 noticeNot less than 7 days before a Commission meeting, the
			 Commission shall cause to have published in a local newspaper of record the
			 location and time of the meeting.
						(D)Public
			 meetingsEach Commission meeting shall be open to members of the
			 public.
						(E)Quorum5
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
						(3)RecordsThe
			 Commission shall create and maintain a record of each Commission meeting, and
			 shall make the record available for public inspection.
					(f)TerminationThe
			 Commission shall terminate 9 years after the date of the enactment of this Act.
			 Section 14(a)(2)(B) of the Federal Advisory
			 Committee Act (5 U.S.C. App.; relating to the termination of
			 advisory committees) shall not apply to the Commission.
				(g)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out
			 this section.
				(h)Effective
			 dateThis section shall be effective October 1, 2007.
				202.Requirement that
			 foreclosure notices include information about the CommissionThe Secretary of Agriculture shall include
			 in any notice transmitted to a socially disadvantaged farmer or rancher (as
			 defined in section 355(e)(2) of the Consolidated Farm and Rural Development
			 Act) of any foreclosure action (as defined in section 201(b)(1)(D) of this Act)
			 of the Department of Agriculture with respect to a farm or ranch owned or
			 operated by the farmer or rancher information about the USDA Minority Producer
			 Land Preservation Commission established under section 201 of this Act,
			 including how to submit a petition to the Commission.
			IIIOutreach,
			 Transparency, and Accountability
			301.Outreach,
			 transparency, and accountabilitySection 2501 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 pargraph (2) and inserting the following:
						
							(2)RequirementsThe outreach and technical assistance
				program under paragraph (1) shall be used exclusively to—
								(A)enhance coordination of the outreach,
				technical assistance, and education efforts authorized under various
				agriculture programs; and
								(B)assist the Secretary in—
									(i)reaching socially
				disadvantaged farmers and ranchers and prospective socially disadvantaged
				farmers and ranchers in a culturally and linguistically appropriate
				manner;
									(ii)improving the
				participation of these farmers in Department programs (computed in accordance
				with section 2501A(c)); and
									(iii)calling the
				attention of the Secretary to gaps in programs and service delivery that have
				impeded the participation of socially disadvantaged farmers and ranchers or
				prospective socially disadvantaged farmers and
				ranchers.
									;
				and
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 may and inserting shall;
							(II)by inserting
			 who meets the requirements of paragraph (2) after
			 entity; and
							(III)by striking
			 information and inserting outreach; and
							(ii)by
			 adding at the end the following:
							
								(D)The Secretary shall provide automatic
				multi-year renewal of grants, contracts, and other agreements with an
				organization that received funding under this section before January 1, 1993,
				that continues to fulfill the requirements as an eligible
				entity.
								;
						(2)in subsection
			 (a)(4)—
					(A)in subparagraph
			 (A), by striking $25,000,000 for each of fiscal years 2002 through
			 2007 and inserting $100,000,000 for each of fiscal years 2008
			 through 2012; and
					(B)by adding at the
			 end the following:
						
							(C)Limitation on
				use of funds for administrative expensesNot more than 5 percent of the amounts made
				available under this paragraph for a fiscal year may be used for expenses of
				administering the program under this
				section.
							;
					(3)in subsection
			 (b)(1), by striking State cooperative extension services and
			 inserting Natural Resource Conservation Service; and
				(4)in subsection
			 (e)(5)(A)—
					(A)in clause (i), by
			 inserting represents and before has
			 demonstrated;
					(B)in clause
			 (ii)—
						(i)by
			 inserting and on behalf of before
			 socially;
						(ii)by
			 striking 2-year and inserting 5-year; and
						(iii)by
			 striking and at the end; and
						(C)by redesignating
			 clause (iii) as clause (iv) and insertign after clause (ii) the
			 following:
						
							(iii)has a legitimate address and office, and a
				verifiable client or membership list;
				and
							.
					302.Improved data
			 requirementsSection 2501A of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1) is
			 amended by striking subsection (c) and inserting the following:
				
					(c)Compilation of
				program participation data
						(1)Annual
				requirementFor each county
				and State in the United States, the Secretary of Agriculture shall compile
				annually program participation rate data regarding socially disadvantaged
				farmers and ranchers by computing—
							(A)actual numbers;
				and
							(B)the participation
				rate of all farmers and ranchers according to race, ethnicity, and gender as a
				percentage of the total participation of all farmers and ranchers for each
				program of the Department of Agriculture established for farmers or
				ranchers.
							(2)Annual
				reportThe Secretary of
				Agriculture shall provide the data required under subsection (c)(1) in a
				searchable data base with a national summary for each program and the number
				and rate of participation by program for each county and State.
						(d)Authority To
				collect dataThe heads of the
				agencies of the Department of Agriculture shall collect and transmit to the
				Secretary of Agriculture such data as may be necessary to enable the Secretary
				to carry out subsection (c)(1).
					(e)Limitations on
				use of dataThe Secretary of
				Agriculture shall not disclose the names or individual data of any program
				participant. The data shall be used exclusively for the purposes authorized in
				subsection (a) and not for the evaluation of individual applications for
				assistance, except as otherwise provided.
					(f)Data compilation
				proceduresThe Secretary of
				Agriculture shall compile data under this section by using the technologies and
				systems of the National Agricultural Statistical Service (NASS). NASS shall
				present the data, updated annually, as a searchable database, aggregated by
				program at the county, State, and national level. The presentation of the data
				shall allow comparisons at each such level to the number of farms at each such
				level in the most recent census of
				agriculture.
					.
			303.Expansion of
			 support for Hispanic-serving institutionsSection 1455(c) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3241(c)) is
			 amended by striking $20,000,000 for each of fiscal years 1997 through
			 2007 and inserting 100,000,000 for each of fiscal years 2008
			 through 2012.
			IVFarm
			 Worker and Competitiveness Provisions
			APesticides
				401.Pesticides
					(a)Recordkeeping
			 and reporting
						(1)AmendmentSection
			 1491 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 136i–1) is amended to read as follows:
							
								1491.Pesticide
				recordkeeping
									(a)Requirements
										(1)In
				generalThe Secretary of Agriculture, in consultation with the
				Administrator of the Environmental Protection Agency, shall require certified
				commercial applicators and private applicators of pesticides (whether for
				general use or restricted use) to maintain—
											(A)records comparable
				to records maintained by commercial applicators of pesticides, as required by
				the State in which the pesticide is used, or
											(B)if there is no
				State requirement for the maintenance of records, records that contain the
				product and chemical name, the registration number assigned to the pesticide
				under the Federal Insecticide, Fungicide, and Rodenticide Act, amount, date and
				time of application, and location of application of each such pesticide used in
				agricultural production,
											for a
				period of 20 years after the pesticide is used.(2)Provision of
				records to certain personsWithin 30 days of a pesticide
				application, a certified commercial applicator shall provide a copy of records
				maintained under paragraph (1) to the person for whom such application was
				provided.
										(3)Provision of
				records to SecretaryWithin 30 days of a pesticide application, a
				certified commercial applicator or private applicator shall provide a copy of
				records maintained under paragraph (1) to—
											(A)any State agency
				designated by the State for such purpose; and
											(B)the Secretary of
				Agriculture.
											(4)Maintenance by
				Secretary
											(A)RequirementSubject
				to subparagraph (B), the Secretary of Agriculture shall maintain records
				submitted to the Secretary under paragraph (3) for a period of at least 20
				years after the pesticide is used.
											(B)ExceptionThe
				Secretary of Agriculture is not required to maintain records pursuant to
				subparagraph (A) if the Secretary determines that the State in which the
				pesticide is used will maintain such records for a period of at least 20 years
				after such use.
											(b)Access to
				records
										(1)In
				generalUpon request, records maintained under subsection (a)
				shall be made available by applicators and by the Secretary of Agriculture to
				the following:
											(A)A Federal or State
				agency that deals with pesticide use or any health, occupational safety, or
				environmental issue related to the use of pesticides.
											(B)Health care
				professionals treating persons who reasonably believe that they have been
				exposed to pesticides.
											(C)Agricultural
				workers who reasonably believe they have been exposed to pesticides, their
				immediate family members, and their representatives.
											(D)Researchers
				conducting studies on pesticides, occupational safety or health, or
				environmental conditions.
											(2)AgenciesIn
				the case of Federal agencies, such access to records maintained under
				subsection (a) shall be through the Secretary of Agriculture, or the
				Secretary's designee. State agency requests for access to records maintained
				under subsection (a) shall be through the lead State agency so designated by
				the State.
										(3)Health care
				personnelWhen a health professional determines that pesticide
				information maintained under this section is necessary to provide medical
				treatment or first aid to an individual who may have been exposed to pesticides
				for which the information is maintained, upon request applicators and the
				Secretary of Agriculture shall promptly provide applicable records maintained
				under subsection (a) and available label information to that health
				professional. In the case of an emergency, such records and information shall
				be provided immediately.
										(4)Agricultural
				workersWhen an agricultural
				worker reasonably believes he or she has been exposed to pesticides, upon
				request applicators and the Secretary of Agriculture shall provide applicable
				records maintained under subsection (a) to such worker, the worker’s family
				member, or the worker’s representative within 5 business days of the request.
				In the case of an emergency, such records shall be provided immediately.
										(5)ResearchersWhen
				a researcher is conducting a study on a pesticide, occupational safety or
				health, or environmental conditions, upon request applicators and the Secretary
				of Agriculture shall provide applicable records maintained under subsection (a)
				to such researcher within 30 days of the request.
										(c)Access to contact
				informationUpon request, the
				person for whom a pesticide application was provided shall provide the name and
				contact information of the applicator to a health care professional described
				in subsection (b)(3) or an agricultural worker, family member, or
				representative described in subsection (b)(4).
									(d)Surveys and
				analysesEach Federal agency described in subsection (b)(1)(A)
				shall conduct surveys and record the data from individual applicators to
				facilitate statistical analysis for environmental and agronomic purposes, but
				in reports based on survey data the Federal agency shall not release data,
				including the location from which the data was derived, that would directly or
				indirectly reveal the identity of individual producers.
									(e)PenaltyThe
				Secretary of Agriculture shall be responsible for the enforcement of
				subsections (a), (b), and (c). A violation of subsection (a) or (b) by an
				applicator, or a violation of subsection (c) by a person described in such
				subsection, shall—
										(1)in the case of the
				first offense, be subject to a fine of not more than $ 1,000; and
										(2)in the case of
				subsequent offenses, be subject to a fine of not less than $ 2,000 for each
				violation, except that the penalty shall be less than $1,000 if the Secretary
				determines that the applicator or person made a good faith effort to comply
				with such subsection.
										(f)Federal or State
				provisionsThe requirements of this section shall not affect
				provisions of other Federal or State laws.
									(g)Surveys and
				reportsThe Secretary of Agriculture and the Administrator of the
				Environmental Protection Agency shall survey the records maintained under
				subsection (a) to develop and maintain a database that is sufficient to enable
				the Secretary and the Administrator to publish comprehensive reports, at least
				on an annual basis, concerning agricultural and nonagricultural pesticide use.
				The Secretary and Administrator shall enter into a memorandum of understanding
				to define their respective responsibilities under this subsection in order to
				avoid duplication of effort. Such reports shall be transmitted to Congress not
				later than April 1 of each year.
									(h)RegulationsThe Secretary of Agriculture and the
				Administrator of the Environmental Protection Agency shall promulgate revised
				regulations on their respective areas of responsibility implementing this
				section not later than 180 days after the enactment of the NOURISH Act of
				2007.
									.
						(2)Effective
			 dateThe amendment made by paragraph (1) takes effect on the date
			 that is 180 days after the enactment of the NOURISH Act of 2007.
						(b)Inclusion of
			 long-term adverse health effects in labelingParagraph (2) of
			 section 2(q) of the Federal Insecticide, Fungicide, and Rodenticide Act (7
			 U.S.C. 136(q)) is amended—
						(1)in
			 subparagraph (C), by striking and at the end;
						(2)in subparagraph
			 (D)(iii), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(E)the pesticide is
				registered for an agricultural use and its labeling does not include
				information on long-term adverse health effects associated with exposure to the
				pesticide, such as cancer in individuals so exposed and their children, birth
				defects, adverse reproductive effects such as infertility or still births, and
				neurological
				damage.
								.
						(c)Research by
			 CDC
						(1)Increased risks
			 among farm workers
							(A)In
			 generalThe Director of the Centers for Disease Control and
			 Prevention shall conduct or support research on increased risks of cancer or
			 birth defects among farm workers who have occupational exposure to pesticide
			 and their children.
							(B)Authorization of
			 appropriationsTo carry out this paragraph, there is authorized
			 to be appropriated $5,000,000 for fiscal year 2008.
							(2)Biological
			 indicators and clinical tests
							(A)In
			 generalThe Director of the
			 Centers for Disease Control and Prevention shall conduct or support research to
			 identify objective biological indicators, and to develop new and additional
			 inexpensive clinical tests, to enable clinicians to diagnose overexposure to
			 pesticides.
							(B)Authorization of
			 appropriationsTo carry out this paragraph, there is authorized
			 to be appropriated $5,000,000 for fiscal year 2008.
							(d)Research by
			 USDA
						(1)In
			 generalThe Secretary of
			 Agriculture shall conduct or support research on alternatives to agricultural
			 pesticides that have been associated with cancer, birth defects, adverse
			 reproductive effects, or severe neurological disorders in animal studies or
			 epidemiological research.
						(2)Authorization of
			 appropriationsTo carry out this subsection, there is authorized
			 to be appropriated $5,000,000 for fiscal year 2008.
						(e)Research by
			 EPA
						(1)In
			 generalThe Administrator of
			 the Environmental Protection Agency shall conduct or support research to
			 develop field level tests to determine when pesticide-treated fields are safe
			 to reenter.
						(2)Authorization of
			 appropriationsTo carry out this subsection, there is authorized
			 to be appropriated $7,500,000 for fiscal year 2008.
						BOffice of Farmworker
			 Coordination
				411.Office of
			 Farmworker Coordination
					(a)EstablishmentThe Secretary of Agriculture shall
			 establish, within the Office of Civil Rights and Community Outreach of the Risk
			 Management Agency of the Department of Agriculture, an office of Farmworker
			 Coordination, which shall be led by the USDA Farmworker Coordinator
					(b)DutiesThe Secretary may delegate to the USDA
			 Farmworker Coordinator responsibility for any or all of the following:
						(1)Administering the program established by
			 section 2281 of the Food, Agriculture, Conservation, and Trade Act of 1990 (42
			 U.S.C. 5177a), as amended by section 421, providing for emergency grants to
			 assist low-income migrant and seasonal farmworkers.
						(2)Serving as a
			 liaison to community based non-profit organizations who represent and have at
			 least 3 years experience serving low income migrant and seasonal
			 farmworkers.
						(3)Conducting field
			 visits in those areas the Secretary considers to have the most risk of
			 disasters or the greatest concentration of farm workers, or both.
						(4)Providing the
			 Secretary with a regular assessment of all current Department of Agriculture
			 programs that serve or affect low-income and migrant seasonal farmworkers, and
			 of improvements that can be made to these programs and services.
						(5)Coordinating with
			 the Department and other Federal agencies to assure that farmworker needs are
			 assessed and met during declared disasters and other emergencies.
						(6)Coordinating with
			 State and local agencies as needed in times of disaster to assure farmworker
			 needs are assessed and met.
						(7)Coordinating with
			 the USDA Small Farms Working Groups, Outreach Coordinators, and other entities
			 to better integrate farmworker perspectives, concerns and interests into the
			 ongoing programs of the Department.
						(8)Consulting with minority serving
			 institutions referred to in section 105(c) on research, program improvements or
			 agricultural education opportunities that may assist low-income and migrant
			 seasonal farmworkers
						(9)Ensuring that
			 necessary and appropriate components relating to migrant and seasonal
			 farmworkers are properly incorporated into all strategic planning initiatives
			 of the Department.
						(10)Assuring that
			 farmworkers have access to services and support to enter agriculture as
			 producers.
						(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such funds as are necessary for the efficient
			 management of the Farmworker Coordination Office.
					CMajor Disaster
			 Assistance Programs
				421.Emergency grants
			 to assist low-income migrant and seasonal farmworkersSection 2281 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (42 U.S.C. 5177a) is amended to read as
			 follows:
					
						2281.Emergency
				grants to assist low-income migrant and seasonal farmworkers
							(a)Grants
				availableThe Secretary of
				Agriculture may make grants to public agencies or private organizations with
				tax exempt status under section 501(c)(3) of 1986 that have at least 5 years
				demonstrated experience in providing emergency services to low-income migrant
				and seasonal farmworkers where the Secretary determines that a local, State or
				national emergency or disaster has caused low-income migrant or seasonal
				farmworkers to lose income, to be unable to work, or to stay home or return
				home in anticipation of work shortages. Emergency services to be provided with
				assistance received under this section shall be focused on aid to allow
				farmworkers to meet or access other resources to meet short-term emergency
				family needs for food, clothing, employment, transportation and housing
				assistance necessary to allow low income and migrant seasonal farmworkers to
				remain in the disaster area and may include such other types of assistance as
				the Secretary of Agriculture determines to be necessary and appropriate.
							(b)Low-income
				migrant or seasonal farmworker definedFor the purposes of this section, the term
				low-income migrant or seasonal farmworker means an
				individual—
								(1)who has, during
				any consecutive 12 month period within the preceding 24 month period, performed
				farm work for wages;
								(2)who has received
				not less than one-half of such individual’s total income, or been employed at
				least one-half of total work time in farm work; and
								(3)whose annual
				family income within the 12 month period referred to in paragraph (1) does not
				exceed the higher of the poverty level or 70 percent of the lower living
				standard income level.
								(c)Disaster
				FundThe Secretary shall
				maintain a disaster fund of $2,000,000 to be used for immediate assistance for
				events described in subsection (a). Of the funds of the Commodity Credit
				Corporation, the Secretary shall make available such sums as are necessary to
				maintain the disaster fund at $2,000,000 for each of fiscal years 2008 through
				2013.
							(d)Authorization of
				appropriationsIn addition to the sums allocated in subsection
				(c), there are authorized to be appropriated such sums as may be necessary to
				carry out this section. The Secretary shall review the impact of disasters on
				low-income migrant or seasonal farmworkers in each disaster for which
				supplemental funds are requested in order to request additional funds to meet
				the needs described in subsection (a) with respect to such disaster.
							(e)AdministrationNot
				more than 10 percent of the funds provided under subsections (c) and (d) may be
				used by the Secretary to administer this
				section.
							.
				DAgricultural Fair
			 Practices
				431.Agricultural fair practicesThe Agricultural Fair Practices Act of 1967
			 (7 U.S.C. 2301 et seq.) is amended to read as follows:
					
						1.Short title; table of contents
							(a)In generalThis Act may be cited as the
				Agricultural Fair Practices Act of 1967.
							(b)Table of contentsThe table of contents of this Act is as
				follows:
								
									Sec. 1. Short title; table of contents.
									Sec. 2. Definitions.
									TITLE I—Agricultural trade practices
									Sec. 101. Office of Special Counsel for Competition
				  Matters.
									TITLE II—Prohibitions on any unfair, unjustly discriminatory, or
				  deceptive act, device, or anti-competitive practice in agricultural
				  commerce
									Sec. 201. Prohibitions involving crops.
									Sec. 202. Prohibitions involving producer associations and
				  production contracts.
									Sec. 203. Production contracts and marketing
				  contracts.
									Sec. 204. Production contracts.
									Sec. 205. Authority of Secretary to promulgate rules and
				  regulations.
									Sec. 206. Enforcement.
									Sec. 207. Effect on other laws.
									Sec. 208. Assignment of association dues and fees.
									Sec. 209. Severability.
								
							2.DefinitionsIn this Act:
							(1)Agricultural commodity
								(A)In generalExcept as provided in subparagraph (B), the
				term agricultural commodity has the meaning given the term in
				section 102 of the Agricultural Trade Act of
				1978 (7 U.S.C. 5602).
								(B)ExceptionIn section 201, the term agricultural
				commodity—
									(i)means a crop; and
									(ii)does not include a perishable agricultural
				commodity, as that term is defined in section 1(b) of the Perishable
				Agricultural Commodities Act, 1930 (7 U.S.C. 499a(b)).
									(2)Agricultural cooperativeThe term agricultural
				cooperative means an association of persons engaged in the production,
				marketing, or processing of an agricultural commodity that meets the
				requirements of the Act entitled An Act to authorize association of
				producers of agricultural products (commonly known as the
				Capper-Volstead Act) (7 U.S.C. 291 et seq.).
							(3)Association of producers
								(A)In generalThe term association of
				producers means an association of producers of agricultural commodities
				that engages in the marketing, bargaining, shipping, or processing of
				agricultural commodities or of agricultural services.
								(B)InclusionsThe term association of
				producers includes—
									(i)an organization dedicated to promoting the
				common interest and general welfare of producers of agricultural
				commodities;
									(ii)a cooperative association (as defined in
				section 15(a) of the Agricultural Marketing Act (12 U.S.C. 1141j(a)));
				and
									(iii)an association described in the first
				section of the Act entitled An Act to authorize association of producers
				of agricultural products (commonly known as the Capper-Volstead
				Act) (7 U.S.C. 291).
									(4)Capital investmentThe term capital investment
				means an investment in—
								(A)a structure, such as a building or manure
				storage structure; or
								(B)machinery or equipment associated with
				producing an agricultural commodity that has a useful life of more than 1
				year.
								(5)Commission merchantThe term commission merchant
				means any person engaged in the business of receiving in interstate or foreign
				commerce any agricultural commodity for sale on commission.
							(6)Contract livestock facilityThe term contract livestock
				facility means a facility in which livestock or a product of live
				livestock is produced under a production contract by a contract
				producer.
							(7)ContractorThe term contractor means a
				person that, in accordance with a production contract, owns, or will own, an
				agricultural commodity that is produced by a contract producer.
							(8)Contract producerThe term contract producer
				means a producer that produces an agricultural commodity under a production
				contract.
							(9)Covered
				personThe term covered
				person means a dealer, handler, contractor, processor, or commission
				merchant.
							(10)CropThe term crop means an
				agricultural commodity produced from a plant.
							(11)DealerThe term dealer means any
				person engaged in the business of buying, selling, or marketing agricultural
				commodities in interstate or foreign commerce.
							(12)DepartmentThe term Department means the
				Department of Agriculture.
							(13)HandlerThe term handler means any
				person engaged in the business or practice of—
								(A)acquiring agricultural commodities from
				producers or associations of producers for processing or sale;
								(B)grading, packaging, handling, storing, or
				processing agricultural commodities received from producers or associations of
				producers;
								(C)contracting or negotiating contracts or
				other arrangements, written or oral, with or on behalf of producers or
				associations of producers with respect to the production or marketing of any
				agricultural commodity; or
								(D)acting as an agent or broker for a handler
				in the performance of any function or act described in subparagraph (A), (B),
				or (C).
								(14)Investment requirementThe term investment
				requirement means a provision in a production contract that requires a
				contract producer to make a capital investment associated with producing an
				agricultural commodity that, but for the production contract, the contract
				producer would not have made.
							(15)LivestockThe term livestock has the
				meaning given the term in section 602 of the Agricultural Act of 1949 (7 U.S.C.
				1471).
							(16)Marketing contractThe term marketing contract
				means a written agreement between a covered person and a producer for the
				purchase of an agricultural commodity produced or raised by the
				producer.
							(17)PersonThe term person includes an
				individual, partnership, corporation, limited liability company, limited
				partnership, or association.
							(18)ProcessorThe term processor
				means—
								(A)any person (other than an agricultural
				cooperative) engaged in the business of handling, preparing, or manufacturing
				(including slaughtering) an agricultural commodity or the products of an
				agricultural commodity for sale or marketing in interstate or foreign commerce;
				and
								(B)an agricultural cooperative that handles,
				prepares, or manufactures (including slaughtering) agricultural commodities of
				its members’ own production.
								(19)ProduceThe term produce means—
								(A)to provide feed or services relating to the
				care and feeding of livestock, including milking dairy cattle and storing raw
				milk; or
								(B)to plant, raise, harvest, and store a crop,
				including preparing soil for planting and applying a fertilizer, soil
				conditioner, or pesticide to a crop.
								(20)ProducerThe term producer means a
				person engaged in the production of an agricultural commodity as a farmer,
				planter, rancher, dairyman, poultryman, or fruit, vegetable, or nut
				grower.
							(21)Production contract
								(A)In generalThe term production contract
				means a written agreement that provides for—
									(i)the production of an agricultural commodity
				by a contract producer; or
									(ii)the provision of a management service
				relating to the production of an agricultural commodity by a contract
				producer.
									(B)InclusionsThe term production contract
				includes—
									(i)a contract between a contractor and a
				contract producer for the production of an agricultural commodity; or
									(ii)a contract between a contractor and a
				contract producer for the provision of a management service in the production
				of an agricultural commodity.
									(22)SecretaryThe term Secretary means the
				Secretary of Agriculture.
							IAgricultural trade practices
							101.Office of Special Counsel for Competition
				Matters
								(a)Establishment
									(1)In generalThere is established within the Department
				an office to be known as the Office of Special Counsel for Competition
				Matters.
									(2)DutiesThe Office shall—
										(A)investigate and prosecute violations of
				this Act and the Packers and Stockyards Act, 1921 (7 U.S.C. 181 et
				seq.);
										(B)serve as a liaison between, and act in
				consultation with, the Department and the Department of Justice and the Federal
				Trade Commission with respect to competition and trade practices in the food
				and agricultural sector; and
										(C)maintain a staff of attorneys and other
				professionals with the appropriate expertise.
										(b)Special Counsel for Competition
				Matters
									(1)In generalThe Office shall be headed by the Special
				Counsel for Competition Matters, who shall be appointed by the President, by
				and with the advice and consent of the Senate.
									(2)Prosecutorial AuthorityNotwithstanding title 28, United States
				Code, the Special Counsel for Competition Matters shall have the authority to
				bring any civil or administrative action authorized under this Act or the
				Packers and Stockyards Act, 1921 (7 U.S.C. 181 et seq.).
									IIProhibitions on any unfair, unjustly
				discriminatory, or deceptive act, device, or anti-competitive practice in
				agricultural commerce
							201.Prohibitions involving crops
								(a)Prohibition on any unfair, unjustly
				discriminatory, or deceptive act, device, or anti-competitive
				practiceAny unfair, unjustly
				discriminatory, or deceptive act, device, or anti-competitive practice in or
				affecting the marketing, receiving, purchasing, sale, or contracting for the
				production of any agricultural commodity by any covered person shall be
				unlawful.
								(b)Other unlawful actsIt shall be unlawful for any covered
				person—
									(1)to make or give any undue or unreasonable
				preference or advantage to any particular person or locality in any respect, or
				subject any particular person or locality to any undue or unreasonable
				prejudice or disadvantage in any respect;
									(2)to sell or otherwise transfer to or for any
				other person, or buy or otherwise receive from or for any other person, any
				article for the purpose or with the effect of manipulating or controlling
				prices, or of creating a monopoly in the acquisition of, buying, selling, or
				dealing in, any article, or of restraining commerce;
									(3)to engage in any course of business or do
				any act for the purpose or with the effect or manipulating or controlling
				prices, or of creating a monopoly in the acquisition of, buying, selling, or
				dealing in, any article, or of restraining commerce;
									(4)to conspire, combine, agree, or arrange
				with any other person—
										(A)to apportion territory for carrying on
				business;
										(B)to apportion purchases or sales of any
				article; or
										(C)to manipulate or control prices; or
										(5)to conspire, combine, agree, or arrange
				with any other person to do, or aid or abet the doing of, any act made unlawful
				by paragraph (1), (2), (3), or (4).
									(c)Public policy considerationsIn determining whether an act, device, or
				anti-competitive practice described in subsection (a) is unfair, a court may
				consider whether—
									(1)a reasonable person would consider the act,
				device, or practice unfair under the circumstances, whether or not the act,
				device, or practice has previously been found unlawful; or
									(2)the act, device, or practice may violate
				standards established by Federal or State law (including common law and
				regulations).
									202.Prohibitions involving producer
				associations and production contracts
								(a)Any unlawful act involving producer
				associations and production contractsIt shall be unlawful for any covered
				person—
									(1)(A)to interfere with, restrain, or coerce any
				producer in the exercise of the right of the producer to join and belong to, or
				to refrain from joining or belonging to, an association of producers; or
										(B)to refuse to deal with any producer because
				of the exercise of the right of the producer to join and belong to the
				association;
										(2)to discriminate against any producer with
				respect to price, quantity, quality, or other terms of purchase, acquisition,
				or other handling of an agricultural commodity because of the membership of the
				producer in, or the contract of the producer with, an association of
				producers;
									(3)to coerce or intimidate any producer to
				enter into, maintain, breach, cancel, or terminate a membership agreement or
				marketing contract with an association of producers or a contract with a
				covered person;
									(4)to pay or loan money, give any thing of
				value, or offer any other inducement or reward to a producer for refusing to or
				ceasing to belong to an association of producers;
									(5)to make false reports about the finances,
				management, or activities of an association of producers or covered
				persons;
									(6)to conspire, combine, agree, or arrange
				with any other person to do, or aid or abet the performance of, any act made
				unlawful by this Act;
									(7)(A)to interfere with the formation or
				administration of any association of producers; or
										(B)to contribute financial or other support to
				an association of producers; or
										(8)to fail to bargain in good faith with an
				association of producers.
									(b)Any unlawful act in production
				contractsIt shall be
				unlawful for a covered person that is a party to a production contract—
									(1)to fail to act in good faith with respect
				to the performance and enforcement of the production contract;
									(2)to fail to include 1 or more cover pages
				that disclose provisions of the production contract relating to—
										(A)duration;
										(B)termination;
										(C)renewal and renegotiation standards;
										(D)responsibility for environmental
				damage;
										(E)factors to be used in determining
				payment;
										(F)responsibility for obtaining and complying
				with Federal, State, and local permits;
										(G)assignability;
										(H)the applicable State law and venue;
										(I)the effect of oral modifications;
										(J)remedies for breach;
										(K)in the case of a livestock or poultry
				production contract, the minimum number of animals subject to the
				contract;
										(L)other rules or provisions incorporated in
				the contract by reference; and
										(M)any other terms that the Secretary
				determines to be appropriate for disclosure; or
										(3)to violate any of the requirements relating
				to production contracts under section 204.
									(c)Public policy considerationsIn determining whether an act, device, or
				anti-competitive practice described in section 201(a), with respect to the
				production of an agricultural commodity, is unfair, a court may consider
				whether—
									(1)a reasonable person would consider the act,
				device, or practice unfair under the circumstances, whether or not the act,
				device, or practice has previously been found unlawful; or
									(2)the act, device, or practice may violate
				standards established by Federal or State law (including common law and
				regulations).
									203.Production contracts and marketing
				contracts
								(a)ConfidentialityAny provision of a production contract or a
				marketing contract that requires that the production contract or marketing
				contract remain confidential is void, except as the provision applies to a
				trade secret to which section 552 of title 5, United States Code,
				applies.
								(b)ArbitrationIf a livestock or poultry contract or
				marketing contract provides for the use of arbitration to resolve a controversy
				under the livestock or poultry contract or marketing contract, arbitration may
				be used to settle the controversy only if, after the controversy arises, both
				parties consent in writing to use arbitration to settle the controversy.
								204.Production contracts
								(a)Right of contract producers To cancel
				production contracts
									(1)In generalA contract producer may cancel a production
				contract by mailing a cancellation notice to the contractor not later than the
				later of—
										(A)the date that is 3 business days after the
				date on which the production contract is executed; or
										(B)any cancellation date specified in the
				production contract.
										(2)DisclosureA production contract shall clearly
				disclose—
										(A)the right of the contract producer to
				cancel the production contract;
										(B)the method by which the contract producer
				may cancel the production contract; and
										(C)the deadline for canceling the production
				contract.
										(b)Production contracts involving investment
				requirements
									(1)ApplicabilityThis subsection applies only to a
				production contract between a contract producer and a contractor if, but for
				the production contract, the contract producer would not have made a capital
				investment of $100,000 or more.
									(2)Restrictions on contract
				termination
										(A)Notice of terminationExcept as provided in subparagraph (C), a
				contractor shall not terminate or cancel a production contract unless the
				contractor provides the contract producer with written notice of the intention
				of the contractor to terminate or cancel the production contract at least 180
				days before the effective date of the termination or cancellation.
										(B)RequirementsThe written notice required under
				subparagraph (A) shall include alleged causes of the termination.
										(C)ExceptionsA contractor may terminate or cancel a
				production contract without notice as required under subparagraph (A) if the
				basis for the termination or cancellation is—
											(i)a voluntary abandonment of the contractual
				relationship by the contract producer, such as a complete failure of the
				contract producer to perform under the production contract;
											(ii)the conviction of the contract producer of
				an offense of fraud or theft committed against the contractor; or
											(iii)the natural end of the production contract
				in accordance with the terms of the production contract.
											(D)Right to cure
											(i)In generalIf, not later than 180 days after the date
				on which the contract producer receives written notice under subparagraph (A),
				the contract producer remedies each cause of the breach of contract alleged in
				the written notice, the contractor may not terminate or cancel a production
				contract under this paragraph.
											(ii)No admission of breachThe remedy or attempt to remedy the causes
				for the breach of contract by the contract producer under clause (i) does not
				constitute an admission of breach of contract.
											(c)Additional capital investments in
				production contracts
									(1)In generalA covered person shall not require a
				contract producer to make additional capital investments in connection with a
				production contract that exceed the initial investment requirements of the
				production contract.
									(2)ExceptionsNotwithstanding paragraph (1), a covered
				person may require additional capital investments if—
										(A)the additional capital investments are
				offset by reasonable additional consideration, including compensation or a
				modification to the terms of the production contract; and
										(B)the contract producer agrees in writing
				that there is acceptable and satisfactory consideration for the additional
				capital investment.
										205.Authority of Secretary to promulgate rules
				and regulationsThe Secretary,
				acting through the Special Counsel for Competition Matters, may promulgate such
				rules and regulations as are necessary to carry out this Act and the Packers
				and Stockyards Act, 1921 (7 U.S.C. 181 et seq.), including rules and
				regulations—
								(1)relating to unfair, unjustly
				discriminatory, or deceptive acts, devices, or anti-competitive practices in
				agriculture;
								(2)that define with specificity any act,
				device, or practice that is to be prohibited as unfair, unjustly
				discriminatory, or any deceptive act, device, or anti-competitive practice in
				agriculture under section 201 or 202; and
								(3)to prevent any unfair, unjustly
				discriminatory, or deceptive act, device, or anti-competitive practice from
				occurring in agriculture.
								206.Enforcement
								(a)Civil actions by the Secretary against
				covered personsIn any case
				in which the Secretary has reasonable cause to believe that any covered person
				has engaged in any act or practice that violates this Act, the Secretary may
				bring a civil action in the United States district court of the jurisdiction of
				residence of the covered person by filing a complaint requesting preventive
				relief, including an application for a permanent or temporary injunction,
				restraining order, or other order, against the covered person.
								(b)Civil actions against covered
				persons
									(1)Preventive relief
										(A)In generalIn any case in which any covered person has
				engaged, or there are reasonable grounds to believe that any covered person is
				about to engage, in any act or practice prohibited by this Act, a civil action
				for preventive relief, including an application for a permanent or temporary
				injunction, restraining order, or other order, may be instituted by the person
				aggrieved in the United States district court of the jurisdiction of residence
				of the aggrieved person.
										(B)SecurityThe court may provide that no restraining
				order or preliminary injunction shall issue unless security is provided by the
				applicant, in such sum as the court determines to be appropriate, for the
				payment of such costs and damages as may be incurred or suffered by any party
				that is found to have been wrongfully enjoined or restrained.
										(2)Damages
										(A)In generalAny person injured in the business or
				property of the person by reason of any violation of, or combination or
				conspiracy to violate, this Act may bring a civil action in the United States
				district court of the jurisdiction of residence of the injured person or any
				State court of competent jurisdiction to recover—
											(i)damages sustained by the person as a result
				of the violation; and
											(ii)any additional penalty that the court may
				allow, but not more than $1,000 per violation.
											(B)Limitation on actionsA civil action under subparagraph (A) shall
				be barred unless commenced within 4 years after the cause of action
				accrues.
										(3)Attorneys' feesIn any action commenced under paragraph (1)
				or (2), the court may allow the prevailing party the costs of the litigation,
				including reasonable attorneys' fees.
									(c)Jurisdiction of district
				courtsNot later than 4 years
				after the date on which a violation of this Act occurs, an action to enforce
				this Act may be brought in—
									(1)the United States district court of the
				jurisdiction of residence of the aggrieved person, notwithstanding the fact
				that an aggrieved person has not exhausted all administrative or other remedies
				provided by law; or
									(2)any other court of competent jurisdiction
				in the State of residence of the aggrieved person.
									(d)Choice of law, jurisdiction, and
				venue
									(1)Choice of lawAny provision in a production contract
				requiring the application of the law of a State other than the State in which
				the producer resides is void and unenforceable.
									(2)JurisdictionA covered person that enters into a
				production contract with a producer shall be subject to personal jurisdiction
				in the State in which the producer resides.
									(3)VenueVenue shall be determined on the basis of
				the residence of the producer.
									(e)Liability for acts of agentsIn the construction and enforcement of this
				Act, the act, omission, or failure of any officer, agent, or person acting for
				or employed by any other person within the scope of the employment or office of
				the officer, agent, or person, shall be considered to be the act, omission, or
				failure of the other person.
								207.Effect on other laws
								(a)State laws
									(1)In generalSubject to paragraph (2), this Act does not
				annul, alter, or affect, or exempt any person subject to this Act from
				complying with, the law of any State with respect to trade practices in
				agriculture.
									(2)Exception
										(A)In generalThis Act annuls, alters, or affects, or
				exempts a person from, a State law referred to in paragraph (1) to the extent
				the State law is inconsistent with this Act.
										(B)InconsistencyFor the purposes of this paragraph, a State
				law is not inconsistent with this Act if the protection that the law affords
				any producer is greater than the protection provided to a producer by this
				Act.
										(b)State courtsThis Act does not deprive a State court of
				jurisdiction under a State law dealing with the same subject as this
				Act.
								(c)Relationship to other lawsThe Packers and Stockyards Act, 1921 (7
				U.S.C. 181 et seq.) and the Perishable Agricultural Commodities Act, 1930 (7
				U.S.C. 499a et seq.) shall control if there is a conflict between those Acts
				and section 206.
								208.Assignment of association dues and
				fees
								(a)In generalA producer of an agricultural commodity or
				service may execute, as a clause in a production contract or a marketing
				contract, an assignment of dues or fees to, or the deduction of a sum to be
				retained by, an association of producers authorized by contract to represent
				the producer, under which assignment a covered person shall—
									(1)deduct a portion of the amount to be paid
				for products or services of the producer under a production contract or a
				marketing contract; and
									(2)pay, on behalf of the producer, the portion
				over to the association as dues or fees or a sum to be retained by the
				association.
									(b)Duty of covered personAfter a covered person receives notice from
				a producer of an assignment under subsection (a), the covered person
				shall—
									(1)deduct the amount authorized by the
				assignment from the amount paid for any agricultural commodity sold by the
				producer or for any service rendered under any production contract or marketing
				contract; and
									(2)on payment to producers for the product or
				service, pay the amount over to the association or the assignee of the
				association.
									209.SeverabilityIf any provision of this Act or application
				of any provision of this Act is held invalid, the remainder of this Act and the
				application of the provision to other persons and circumstances shall not be
				affected by the
				invalidity.
							.
				432.ApplicationThe amendment made by section 101 applies to
			 any contract entered into on or after the date of enactment of this Act.
				VConservation
			501.Conservation access
			 initiative to encourage greater participation by socially disadvantaged farmers
			 and ranchers in conservation programs
				(a)DefinitionsIn
			 this section:
					(1)Socially
			 disadvantaged groupThe term
			 socially disadvantaged group means a group of persons whose
			 members have been subjected to racial or ethnic prejudice because of their
			 identity as members of a group without regard to their individual
			 qualities.
					(2)Socially
			 disadvantaged farmer or rancherThe term socially
			 disadvantaged farmer or rancher means a farmer or rancher who is a
			 member of a socially disadvantaged group.
					(3)Eligible
			 entityThe term eligible entity means any of the
			 following:
						(A)Any community-based
			 organization, network, or coalition of community-based organizations
			 that—
							(i)has
			 demonstrated experience in providing agricultural education or other
			 agriculturally related services to socially disadvantaged farmers or
			 ranchers;
							(ii)has
			 provided to the Secretary of Agriculture documentary evidence of work with
			 socially disadvantaged farmers or ranchers for not less than a five-year period
			 preceding the submission of an application for assistance under this section;
			 and
							(iii)does not engage in activities prohibited
			 under section 501(c)(3) of the Internal Revenue Code of 1986.
							(B)An Indian tribe (as defined in section 4 of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) or
			 a national tribal organization that has demonstrated experience in providing
			 agriculture education or other agriculturally related services to socially
			 disadvantaged farmers or ranchers in a region.
						(C)An 1890 institution or 1994 institution (as
			 defined in section 2 of the Agricultural Research, Extension, and Education
			 Reform Act of 1998 (7 U.S.C. 7601)), including West Virginia State
			 College.
						(D)An Indian tribal community college or an
			 Alaska Native cooperative college.
						(E)An Hispanic-serving institution (as defined
			 in section 1404 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3103)).
						(F)Any other institution of higher education
			 (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001)) that has demonstrated experience in providing agriculture education or
			 other agriculturally related services to socially disadvantaged farmers or
			 ranchers in a region.
						(b)InitiativeWith respect to all programs authorized or
			 amended by this title, the Secretary of Agriculture shall establish a
			 conservation initiative for socially disadvantaged farmers or ranchers. With
			 respect to such programs that serve an Indian tribe, the Secretary shall be
			 required to pay the costs of office space to carry out conservation functions
			 authorized under this section.
				(c)Special rule for
			 cost-share paymentsNotwithstanding the actual cost sharing
			 requirements imposed by a program authorized or amended by this title, the
			 Secretary of Agriculture may pay up to 100 percent of the costs incurred by a
			 socially disadvantaged farmer or rancher to participate in the program.
				(d)Outreach and
			 assistanceThe Secretary of
			 Agriculture shall carry out an outreach and technical assistance program to
			 encourage and assist socially disadvantaged farmers or ranchers to participate
			 equitably in the full range of agricultural programs authorized or amended by
			 this title.
				(e)Grants and
			 contractsThe Secretary of
			 Agriculture may make grants to, and enter into contracts and other agreements
			 with, an eligible entity to provide information and technical assistance to
			 socially disadvantaged farmers or ranchers so that they can participate
			 equitably in the full range of agricultural programs authorized or amended by
			 this title.
				(f)Relationship to
			 other lawThe authority to
			 carry out this section shall be in addition to any other authority provided in
			 this or any other Act.
				(g)FundingThe Secretary of Agriculture may reserve up
			 to 10 percent of the funds provided for a fiscal year for financial assistance
			 under the conservation programs under subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3830 et seq.) to carry out this section.
				502.Other diversity
			 provisionsEach conservation
			 program would be amended in order to accomplish the following:
				(1)Increase funding
			 and expand opportunities in the NRCS Small Farm Initiative for socially
			 disadvantaged farmers and ranchers.
				(2)Global cost share across programs should be established at or above 95 percent
			 for socially disadvantaged farmers and ranchers, and provisions should be
			 adopted to allow up-front payments to these farmers.
				(3)Catch up
			 provisions including percentage set asides should be provided to fill in gaps
			 in support for socially disadvantaged farmers and ranchers should be included
			 to provide assistance in key areas such as irrigation.
				503.Conservation reserve
			 program
				(a)Extension
					(1)Funding
			 extensionSection 1241(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended—
						(A)in the matter
			 preceding paragraph (1), by striking 2007 and inserting
			 2013; and
						(B)in paragraph (1),
			 by striking The and inserting For each of fiscal years
			 2002 through 2013, the.
						(2)Conforming
			 amendmentsSection 1231 of
			 such Act (16 U.S.C. 3831) is amended—
						(A)in subsection (a),
			 by striking 2007 and inserting 2013;
						(B)in subsection (d), by striking
			 2007 and inserting 2013;
						(C)in subsection
			 (e)(3), by striking 2002 and inserting 2008;
			 and
						(D)in subsection (h)(1), by striking
			 2007 and inserting 2013.
						(b)Eligible
			 landSection 1231(b) of such Act (16 U.S.C. 3831(b)) is
			 amended—
					(1)by striking the
			 period at the end of paragraph (1) and inserting a semicolon;
					(2)by striking
			 or at the end of paragraph (4)(C);
					(3)by striking the period at the end of
			 paragraph (5) and inserting ; or; and
					(4)by
			 adding at the end the following new paragraphs:
						
							(6)marginal pasture land or hay land that is
				otherwise ineligible, if the land is to be devoted to native vegetation
				appropriate to the locale and—
								(A)will provide
				suitable habitat for State or federally listed threatened or endangered species
				or species determined by the Secretary of the Interior to be species of
				concern; or
								(B)will contribute to
				the restoration of an endangered ecosystem or rare and declining forest
				ecosystem, as defined by the
				Secretary.
								.
					(c)Enrollment
			 goalsSection 1231(d) of such
			 Act (16 U.S.C. 3831(d)) is amended—
					(1)by striking
			 The Secretary and inserting:
						
							(1)Acreage
				authorizedThe Secretary
							;
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)Enrollment
				goalsFor the period beginning on the date of the enactment of
				this paragraph and ending on December 31, 2013, the Secretary shall establish a
				goal—
								(A)to enroll not less than 7,000,000 acres of
				eligible land, including land to be devoted to the restoration of rare and
				declining forests, through the continuous enrollment program and the
				conservation reserve enhancement program; and
								(B)to maintain enrollment of at least
				7,800,000 acres in the Prairie Pothole Region National Conservation Priority
				Area.
								.
					(d)Contracts To
			 restore rare and declining forests(d) Section 1231(e)(2) of such Act (16
			 U.S.C. 3831(e)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Rare and
				declining forestsIn the case of land to be devoted to the
				restoration of rare and declining forest ecosystems, as determined by the
				Secretary, the Secretary may enter into contracts of more than 15
				years.
						.
				(e)Balance of
			 natural resource purposesSection 1231(j) of such Act (16 U.S.C.
			 3831(j)) is amended—
					(1)by striking “In
			 determining” and inserting the following:
						
							(1)Equitable balance
				of conservation purposesIn
				determining
							;
					(2)by
			 striking the period at the end and inserting , but need not balance all
			 conservation purposes with respect to each particular contract offer.;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)WildlifeIn
				considering the extent to which a contract offer will achieve the conservation
				purposes of the program related to wildlife habitat, the Secretary shall
				consider the extent to which the contract offer will contribute to increased
				populations of wildlife, including waterfowl, nongame grassland birds and
				neotropical migrants, and assist in the recovery of at-risk
				species.
							.
					(f)Duties of
			 participantsSection 1232(a)
			 of such Act (16 U.S.C. 3832(a)) is amended—
					(1)in paragraph
			 (4)—
						(A)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
						(B)by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:
							
								(A)approved vegetative cover shall not include
				vegetative cover inappropriate to the
				locale;
								;
						(2)by redesignating
			 paragraphs (5) through (10) as paragraphs (6) through (11),
			 respectively;
					(3)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)to undertake appropriate management
				activities on the land as needed throughout the term of the contract to achieve
				the purposes of the conservation reserve
				program;
							;
				and
					(4)in subparagraph
			 (A)(i)(II) of paragraph (8), as so redesignated, by inserting after may
			 be conducted the following: , taking into account grassland
			 types and species, location, weather conditions, and other factors that
			 determine to what extent harvesting and grazing activities will advance the
			 conservation purposes of the program.
					(g)Conservation
			 planSection 1232(b)(1) of such Act (16 U.S.C. 3832(b)(1)) is
			 amended—
					(1)in subparagraph
			 (A), by striking ; and and inserting , including
			 appropriate management activities required by subsection (a)(5);
			 and
					(2)by adding at the
			 end the following new subparagraph:
						
							(C)criteria for conducting any commercial use
				to be permitted, including criteria for managed harvesting and grazing
				specifying frequency, timing, number of animal units, percentage of field, and
				other criteria to ensure that managed harvesting and grazing advances the
				conservation purposes of the program;
				and
							.
					(h)Cost-Share and
			 management assistanceSection
			 1234(b) of such Act (16 U.S.C. 3834(b)) is amended—
					(1)in paragraph (1),
			 by inserting before the period at the end the following: , except that
			 the Secretary shall pay 75 percent of the cost of establishing bottomland
			 hardwood trees and longleaf pine; and
					(2)by adding at the
			 end the following new paragraph:
						
							(6)Management
				costsThe Secretary shall pay
				75 percent of the cost of management activities, including the use of
				prescribed fire, control of invasive species, and native understory restoration
				on land devoted to trees, that are required under a contract entered into under
				this subchapter, subject to such limits as the Secretary may
				establish.
							.
					(i)Acceptance of
			 contract offersSection 1234(c)(3) of such Act (16 U.S.C.
			 3834(c)(3)) is amended—
					(1)by striking
			 In determining and inserting the following:
						
							(A)Maximizing
				environmental benefitsIn
				determining
							;
					(2)by striking
			 may and all that follows through take into
			 consideration and inserting shall take into
			 consideration;
					(3)by striking
			 benefits; and and inserting benefits. The Secretary shall
			 establish criteria for the acceptance of contract offers that will maximize
			 environmental benefits, including criteria related to the characteristics of
			 the land that is the subject of the contract offer, its location, proposed
			 cover and proposed management practices.;
					(4)by striking
			 (B) establish and inserting the following:
						
							(B)FlexibilityThe Secretary may
				establish
							;
					(5)by striking
			 abated. and inserting abated, in order to more
			 effectively address specific State or regional resource concerns and
			 conservation priorities, including restoration of rare and declining forest
			 ecosystems.; and
					(6)by adding at the
			 end the following new subparagraph:
						
							(C)Relationship to
				other conservation programsIn the enrollment of land in the
				conservation reserve established under this subchapter, the Secretary shall
				give a priority to land that cannot produce comparable environmental benefits
				if maintained in agricultural production and enrolled in the environmental
				quality incentives program or other program designed to assist producers in
				improving the environmental performance of working agricultural
				land.
							.
					(j)Conservation
			 reserve enhancement programSection 1234(f)(1) of such Act is (16
			 U.S.C. 3834(f)) is amended by adding at the end the following new sentence:
			 The Secretary may waive this payment limitation for persons
			 participating in a conservation reserve enhancement program if the Secretary
			 determines such a waiver is necessary to achieve the objectives of the
			 conservation reserve enhancement program..
				504.Reauthorization of
			 and increased enrollment authority for grassland reserve program
				(a)Extension and
			 fundingSection 1241(a) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)) is amended by striking paragraph (5) and inserting the
			 following new paragraph:
					
						(5)For each of fiscal years 2002 through 2013,
				the grassland reserve program under subchapter C of chapter
				2.
						.
				(b)Enrollment goals
			 and limitation on use of rental agreementsSection 1238N(b) of
			 such Act (16 U.S.C. 3838N(b)) is amended—
					(1)in paragraph (1),
			 by striking 2,000,000 acres and inserting 10,000,000
			 acres; and
					(2)by striking
			 paragraph (3) and inserting the following new paragraphs:
						
							(3)Limitation on
				use of rental agreementsOf
				the total number of acres enrolled in the program at any one time through the
				methods described in paragraph (2)(A), not more than 30 percent of the acres
				shall be enrolled through the use of rental agreements described in clause (i)
				of such paragraph.
							(4)Enrollment
				goalFor the period beginning on the date of the enactment of
				this paragraph and ending on December 31, 2013, the Secretary shall establish a
				goal to enroll not less than 2,000,000 acres of native grasslands in the
				program.
							.
					(c)Enrollment of
			 Conservation Reserve Program LandSection 1238N of such Act (16 U.S.C. 3838N)
			 is amended by adding at the end the following new subsection:
					
						(d)Enrollment of
				Conservation Reserve Program Land
							(1)Enrollment
				authorizedSubject to the
				eligibility requirements of subsection (c) and all other requirements of this
				subchapter, land enrolled in the conservation reserve program may be enrolled
				in the grassland reserve program if the Secretary determines that the land is
				of high ecological value and under significant threat of conversion to other
				uses.
							(2)Maximum
				enrollmentThe enrollment of conservation reserve program land
				under this subsection shall not exceed 50 percent of the total number of acres
				enrolled in the grassland reserve program in a given fiscal year.
							(3)Prohibition on
				duplication of paymentsLand
				enrolled in the grassland reserve program under this subsection shall no longer
				be eligible for payments under the conservation reserve
				program.
							.
				(d)Equity for
			 pasture-based operationsSection 1238N of such Act (16 U.S.C. 3838N)
			 is further amended by inserting after subsection (d), as added by subsection
			 (c), the following new subsection:
					
						(e)Equity for
				pasture-based operationsConsistent with the other requirements of
				the program, the Secretary shall implement the program in a manner that ensures
				that, to the greatest extent practicable, landowners operating pasture-based
				systems have an equal opportunity to enroll in the
				program.
						.
				(e)BiodiversitySection 1238O of such Act (16 U.S.C. 3838o)
			 is amended—
					(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
					(2)by adding at the
			 end the following new subsection:
						
							(f)BiodiversityIn emphasizing support for biodiversity
				consistent with the requirements of subsection (c), the Secretary shall give
				priority to agreements and easements that protect and restore habitat for rare,
				threatened, endangered, and candidate species or further the goals and
				objectives of the State’s comprehensive wildlife conservation
				strategy.
							.
					(f)Special
			 grasslands reserve enhancement programSection 1238P of such Act
			 (16 U.S.C. 3838p) is amended by adding at the end the following new
			 subsection:
					
						(e)Special
				grasslands reserve enhancement agreements
							(1)AgreementsThe Secretary may enter into a special
				grasslands reserve enhancement agreement with a State under which the Secretary
				will make payments to the State or political subdivisions or agencies of the
				State to advance the purposes of the grassland reserve program in the
				State.
							(2)Payment
				limitationsSection 1305(d) of the Omnibus Budget Reconciliation
				Act of 1987 (7 U.S.C. 1308 note; Public Law 100–203) shall not apply to
				payments received by a State or political subdivision or agency thereof in
				connection with an agreement entered into under subsection
				(a).
							.
				505.Environmental
			 quality incentives program
				(a)Extension
					(1)Funding
			 extension and increaseSection 1241(a) of the Food Security Act of
			 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (6) and inserting the
			 following new paragraph:
						
							(6)The environmental quality incentives
				program under chapter 4, using, to the maximum extent practicable—
								(A)$1,400,000,000 in
				fiscal year 2008;
								(B)$1,600,000,000 in
				fiscal year 2009;
								(C)$1,800,000,000 in
				each of fiscal years 2010 and 2011; and
								(D)$2,000,000,000 in
				fiscal year
				2012.
								.
					(2)Conforming
			 amendmentsChapter 4 of
			 subtitle D of title XII of such Act is amended—
						(A)in section 1240B(a)(1) (16 U.S.C.
			 3839aa–2(a)(1)), by striking 2007 and inserting
			 2012; and
						(B)in subsection 1240G (16 U.S.C. 3839aa–7),
			 by striking 2007 and inserting 2012.
						(b)Demonstration of
			 structural and land management practices
					(1)EligibilitySection 1240B(a)(2) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–(a)(2)) is amended—
						(A)by striking
			 and at the end of subparagraph (A);
						(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)a producer that demonstrates a structural
				or land management practice, including project monitoring, measurement,
				outreach, or education shall be eligible to receive cost-share or incentive
				payments.
								.
						(2)Conforming
			 amendments(A)Section 1240(3) of such
			 Act (16 U.S.C. 3839aa(3)) is amended by striking and maintain
			 and inserting , maintain, and demonstrate.
						(B)Section 1240F(1) of such Act (16 U.S.C.
			 3839aa–6(1)) is amended by striking and implementing and
			 inserting , implementing, or demonstrating.
						(c)Predator
			 deterrenceSection 1240B(a) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–(a)) is amended by adding at the end the following
			 paragraph:
					
						(3)Predator
				deterrenceA producer that
				implements practices or other measures as part of a system of proactive
				predator deterrence for large carnivores, including the use of range riders,
				removal of carcasses, and installation of electric fencing around calving
				areas, shall be eligible to receive cost-share or incentive payments under this
				chapter.
						.
				(d)Bidding
			 downSection 1240B(c) of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–2(c)) is amended by inserting
			 before the period at the end the following: , except that this
			 prohibition does not relieve the Secretary of the obligation to ensure that
			 cost-effectiveness is prioritized in the evaluation of offers and payments, as
			 provided by section 1240C(1).
				(e)Incentive
			 payment ratesSection
			 1240B(e) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(e)(2)) is
			 amended—
					(1)in
			 paragraph (1), by adding at the end the following new sentence: The
			 Secretary shall establish different rates to accommodate variation in the cost
			 of practices and product value.; and
					(2)by adding at the
			 end the following new paragraph:
						
							(3)Rates for
				component practicesThe
				Secretary shall develop additional incentive payment rates for components of a
				practice that promotes residue, nutrient, pest, invasive species, or air
				quality management. The amount and rate of incentive payments for a component
				practice shall be scaled according to the anticipated level of impact of that
				practice on the priority resource concerns, such that more advanced management
				practices that yield greater environmental benefit will receive higher
				payments.
							.
					(f)Allocation of
			 fundingSection 1240B(g) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–2(g)) is amended by adding at
			 the end the following new sentence: When making initial allocations of
			 funds to States to make cost-share and incentive payments under this chapter,
			 the Secretary shall consider to what degree producers in each State are under
			 pressure to comply with existing local, State, or Federal environmental
			 regulations, or may have to comply with such regulations in the
			 future..
				(g)Evaluation of
			 applications for cost-share payments and incentive paymentsSection 1240C of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–3) is amended to read as follows:
					
						1240C.Evaluation of
				applications for cost-share payments and incentive payments
							(a)Priorities and
				criteriaIn evaluating
				applications for cost-share payments and incentive payments, the Secretary
				shall—
								(1)prioritize applications based on how
				effectively and comprehensively designated resource concerns are addressed;
								(2)prioritize
				applications based on their overall level of cost-effectiveness to ensure that
				the conservation practices, systems, and approaches proposed are the most
				efficient means of producing the proposed project’s anticipated environmental
				benefits;
								(3)reward higher levels of environmental
				performance, such as advanced levels of management within management practices;
				and
								(4)develop criteria
				for evaluating applications that will ensure that national, State, and local
				conservation priorities are effectively addressed.
								(b)WildlifeIn evaluating applications for cost-share
				payments and incentive payments related to projects intended primarily to
				improve wildlife habitat, the Secretary, in addition to meeting the
				requirements of subsection (a), shall give priority to applications that
				protect and restore habitat for rare, threatened, endangered, and candidate
				species or further the goals and objectives of the State comprehensive wildlife
				conservation
				strategy.
							.
				(h)Support for
			 program plansSection 1240F
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–6) is amended—
					(1)by striking
			 and at the end of paragraph (1);
					(2)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)developing partnerships with other agencies
				and contracting with technical assistance providers to supplement Department
				expertise and staffing capacity as
				necessary.
							.
					(i)Conservation
			 innovation grantsSection
			 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended—
					(1)in subsection (a),
			 by striking may and inserting shall;
					(2)in
			 subsection (b)—
						(A)by striking may and
			 inserting shall;
						(B)in paragraph
			 (2)—
							(i)by
			 striking and at the end of subparagraph (A); and
							(ii)by
			 adding at the end the following new subparagraph:
								
									(C)alternative energy projects, such as solar
				and wind power energy systems and conversion of equipment to run on bio-fuels,
				to reduce greenhouse gas emissions and reliance on fossil fuels in farm
				operations;
									;
							(C)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
						(D)by adding at the
			 end the following new paragraph:
							
								(4)include a plan for technology
				transfer.
								;
				
						(3)by
			 adding at the end the following new subsections:
						
							(d)Technology
				transferTo the maximum
				extent practicable, the Secretary shall ensure efficient, effective transfer of
				innovative technologies and approaches demonstrated through projects that
				receive funding under this section.
							(e)FundingOf the amounts made available under section
				1241(a)(6) to carry out this chapter, the Secretary shall use to carry out this
				section—
								(1)$40,000,000 for
				fiscal year 2008;
								(2)$50,000,000 for
				fiscal year 2009;
								(3)$60,000,000 for
				fiscal year 2010; and
								(4)$75,000,000 for
				each of fiscal years 2011 and
				2012.
								.
					(j)Funding under
			 ground and surface water conservation programSection 1240I of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–9) is amended by striking subsection (c) and inserting
			 the following new subsection:
					
						(b)FundingThe Secretary shall use $100,000,000 of the
				funds of the Commodity Credit Corporation to carry out this section for each of
				fiscal years 2008 through 2012. These funds are in addition to amounts made
				available under section 1241(a)(6) to carry out this
				chapter.
						.
				(k)Air quality
			 improvement and performance incentives for statesChapter 4 of subtitle D of title XII of
			 such Act is amended by adding at the end the following new sections:
					
						1240J.Air quality
				improvement
							(a)Availability of
				cost-share payments and incentive paymentsIn carrying out this chapter, the Secretary
				shall promote air quality by providing cost-share payments and incentive
				payments to individual producers to address air quality concerns associated
				with agriculture.
							(b)Eligible
				practices, cost-share
								(1)Reduction of
				emissions of criteria pollutants and airborne toxinsIn addition
				to practices eligible for cost-share payments under this chapter, the Secretary
				shall provide cost-share payments to producers under this section for mobile or
				stationary equipment, including engines, used in an agricultural operation that
				will reduce emissions of criteria pollutants and airborne toxins.
								(2)ConsiderationsIn
				evaluating applications for cost-share assistance for equipment described in
				paragraph (1), the Secretary shall prioritize assistance for equipment
				that—
									(A)is the most
				cost-effective in addressing air quality concerns; and
									(B)will assist
				producers in meeting State or local regulatory requirements related to air
				quality.
									(c)LocationsIn order for producers to receive payments
				under this section, a project must be located in a county—
								(1)that is in
				non-attainment for ambient air quality standards for ozone, particulate matter,
				or both;
								(2)in which there is
				air quality degradation, recognized by a State or local regulating agency, to
				which agricultural emissions significantly contribute; or
								(3)in which the
				Secretary determines that pesticide drift is a priority concern.
								(d)PriorityThe Secretary shall give priority to
				projects that—
								(1)involve multiple producers implementing
				eligible conservation activities in a coordinated way to promote air quality;
				or
								(2)are designed to
				encourage broad adoption of innovative approaches, including approaches
				involving the use of innovative technologies and integrated pest management, so
				long as the technologies do not have the unintended consequence of compromising
				other environmental goals.
								(e)Funding
								(1)AmountsThe
				Secretary shall use funds of the Commodity Credit Corporation to carry out this
				section in the following amounts:
									(A)$25,000,000 for fiscal year 2008;
									(B)$45,000,000 for
				fiscal year 2009;
									(C)$60,000,000 for
				fiscal year 2010;
									(D)$75,000,000 for
				fiscal year 2011; and
									(E)$100,000,000 for fiscal year 2012.
									(2)Relation to
				other fundsThe funds made available under paragraph (1) are in
				addition to amounts made available under section 1241(a)(6) to carry out this
				chapter.
								1240K.Performance
				incentives for States
							(a)High level of
				performance bonusFor each of fiscal years 2008 through 2012, 20
				percent of the funds made available under this chapter shall be reserved by the
				Secretary for bonus allocations to States that demonstrate a high level of
				performance in implementing the environmental quality incentives
				program.
							(b)Special
				considerationsIn evaluating State performance under subsection
				(a), the Secretary shall reward States that—
								(1)consistently meet
				the requirements of section 1240C in evaluating offers and payments;
								(2)dedicate a portion
				of their annual environmental quality incentives program allocation to
				multi-producer cooperative efforts to address specific resource
				concerns;
								(3)demonstrate
				effective and efficient program delivery, including the provision of adequate
				technical assistance to all program participants through appropriate staffing
				and through cooperation with other Federal, State, Tribal, and local agencies,
				for-profit and nonprofit organizations, and individuals with demonstrated
				expertise in the planning and implementation of conservation practices,
				systems, and approaches;
								(4)collaborate with other Federal and State
				agencies, local governments, educational institutions, and for-profit and
				nonprofit organizations to evaluate the environmental outcomes associated with
				implementation of the environmental quality incentives program;
								(5)ensure broad participation in State
				Technical Committees; and
								(6)ensure that priorities established at the
				State level are effectively addressed by local work groups.
								.
				506.Reauthorization of
			 and increased funding for wildlife habitat incentive program
				(a)Extension and
			 fundingSection 1241(a)(7) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)(7)) is amended by striking
			 subparagraphs (A) through (D) and inserting the following new
			 subparagraphs:
					
						(A)$85,000,000 in fiscal year 2007;
						(B)$100,000,000 in
				fiscal year 2008;
						(C)$140,000,000 in
				fiscal year 2009;
						(D)$200,000,000 in
				each of fiscal years 2010 and 2011; and
						(E)$300,000,000 in
				each of fiscal years 2012 and
				2013.
						.
				(b)Funding set-aside
			 for long-term agreementsSection 1240N(b)(2) of such Act (16 U.S.C.
			 3839bb–1(b)(2)) is amended by striking subparagraph (B) and inserting the
			 following:
					
						(B)Funds for
				long-term agreementsTo the
				maximum extent practicable, the Secretary shall use 25 percent of the funds
				made available under section 1241(a)(7) for a fiscal year to carry out during
				that fiscal year contracts and agreements described in subparagraph
				(A).
						.
				(c)Incentive
			 payments and program prioritiesSection 1240N of such Act (16
			 U.S.C. 3839bb–1) is amended by adding at the end the following new
			 subsection:
					
						(d)Incentive
				payments and program priorities
							(1)PrioritiesIn carrying out this section, the Secretary
				shall give priority to agreements and contracts that will—
								(A)protect or restore habitat for a federally
				or State-listed rare, threatened, endangered, and candidate species; or
								(B)further the goals
				and objectives of a State’s comprehensive wildlife conservation
				strategy.
								(2)Incentive
				payments for certain agreements and applicationsIn a case in which the Secretary enters
				into an agreement or contract described in paragraph (1), the Secretary may
				provide incentive payments to landowners under the agreement or contract,
				including the cost of management activities needed during the term of the
				agreement or
				contract.
							.
				(d)Fish
			 habitatSection 1240N of such Act (16 U.S.C. 3839bb–1) is further
			 amended by inserting after subsection (d), as added by subsection (c), the
			 following new subsection:
					
						(e)Development of
				fish habitat
							(1)Purposes of
				cost-share paymentsSubsection (b)(1)(D) authorizes the Secretary
				to make cost-share payments to landowners to develop fish habitat. The
				development of fish habitat using such cost-share payments may include
				activities—
								(A)to protect streamside areas, including
				through the installation of riparian fencing and improved stream
				crossings;
								(B)to repair
				in-stream habitat;
								(C)to improve water
				flows and water quality, including through channel restoration;
								(D)to initiate
				watershed management and planning in areas in which streams are in a degraded
				condition due to past agricultural or forestry practices; and
								(E)to undertake other
				types of stream habitat improvement approved by the Secretary.
								(2)Priority
				projectsWhen considering
				applications describing projects to protect or restore fish habitat, the
				Secretary shall give priority to applicants who will use the cost-share
				payments to carry out a project—
								(A)to remove a small
				dam or in-stream structure;
								(B)to improve fish
				passage, including through culvert repair and maintenance;
								(C)to protect
				streamside areas;
								(D)to improve water
				flows, including through irrigation efficiency improvements; or
								(E)to improve
				in-stream flow quality or timing or temperature regimes.
								(3)Priority for
				projects including upland improvementsIn addition to the priority projects
				described in paragraph (2), to ensure that projects intended to protect or
				restore fish habitat also address the causes of stream habitat degradation, the
				Secretary shall give priority among applications describing such projects to
				applicants who demonstrate that upland improvements associated with the stream
				habitat improvement, including erosion and nutrient management have been, or
				will be, carried
				out.
							.
				507.Integrated pest
			 management initiative
				(a)Initiative
			 requiredThe Secretary of
			 Agriculture shall implement an integrated pest management initiative in
			 priority areas identified by the Secretary pursuant to subsection (b) for the
			 purpose of assisting agricultural producers operating in a priority area to
			 comply with pest management regulations and alleviate the need for additional
			 regulations regarding pest management activities.
				(b)Identification of
			 priority areas
					(1)IdentificationThe Secretary of Agriculture shall identify
			 priority areas where the adoption by agricultural producers of integrated pest
			 management practices and approaches offers the greatest potential benefit to
			 producers seeking to comply with pest management regulations and alleviate the
			 need for additional regulations regarding pest management activities. At a
			 minimum, priority areas shall include agricultural lands dominated by the
			 production of specialty crops and agricultural lands where agricultural pest
			 management activities are regulated for the purpose of mitigating specific
			 impacts to human health or the environment, such as an area in which pollutants
			 exceed authorized total maximum daily load or an air quality non-attainment
			 area.
					(2)ConsultationThe Secretary shall identify priority areas
			 in consultation with the Environmental Protection Agency, the United States
			 Geological Service, the United States Fish and Wildlife Service, agricultural
			 producers, appropriated State agencies, and other interested persons.
					(c)Activities in
			 priority areas
					(1)Expedited
			 approval of management practicesThe Secretary of Agriculture shall develop
			 the best-available integrated pest management practices for the primary
			 agricultural commodities and significant pests in each priority area identified
			 under subsection (b) and expedite approval of these practices for
			 implementation by agricultural producers.
					(2)Improved
			 evaluation of management plansThe Secretary shall develop and make
			 available criteria to enable staff of the Natural Resources Conservation
			 Service and agricultural producers operating in priority areas identified under
			 subsection (b) to effectively compare pest management plans, considering
			 relative risks and potential benefits to multiple resources of concern,
			 including air, surface water, ground water, bees and other pollinators,
			 wildlife, and worker safety.
					(3)Technical
			 assistanceThe Secretary may
			 enter in cooperative agreements, memorandums of understanding, and contracts
			 for services with technical service providers, other agencies, and non-Federal
			 organizations, as necessary, to assist in providing technical assistance
			 regarding integrated pest management planning and implementation to producers
			 operating in priority areas identified under subsection (b).
					(4)MarketingThe Secretary may market the availability
			 of integrated pest management tools and training to agricultural producers in
			 the priority areas identified under subsection (b).
					(5)Program
			 integrationThe Secretary
			 shall set goals for integrating the integrated pest management initiative with
			 the environmental quality incentives program established under chapter 4 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et
			 seq.) and other conservation programs in each priority area identified under
			 subsection (b), including indicators of the extent to which these programs fund
			 integrated pest management practices and the extent to which supported
			 integrated pest management practices reduce pesticide use and risk.
					(d)Annual
			 reportThe Secretary of
			 Agriculture shall submit to Congress an annual report on the integrated pest
			 management initiative, including progress in meeting the program integration
			 goals set under subsection (c)(5).
				(e)FundingThe Secretary of Agriculture may use funds
			 provided for the conservation security program and environmental quality
			 incentives program under subtitle D of title XII of the Food Security Act of
			 1985 (16 U.S.C. 3830 et seq.) to implement the integrated pest management
			 initiative.
				508.Value Added
			 Funding and Technical AssistanceSocially disadvantaged farmers and ranchers
			 have not been able to take advantage of grant funding under the existing value
			 added competitive grant program. Adding on-farm value to existing farm products
			 is critical to these largely small-scale and diverse producers in order to
			 expand their access to new and emerging markets. The existing value added
			 program will be amended to provide for legislative set asides of at least 10
			 percent targeted to socially disadvantaged farmers and ranchers in a national
			 pool with a peer review process similar to that used in the cooperative
			 development program. Increased fund should be provided for the program. These
			 funds should also prioritize projects benefiting small and mid-sized
			 growers.
			VIHealthy Food
			 Choices
			601.FindingsCongress finds the following:
				(1)Fruits and vegetables offer consumers a
			 healthy and nutritious product that is recognized as critical to the prevention
			 of heart disease, stroke, and some cancers and other chronic diseases, the
			 reduction of obesity and diabetes, and the maintenance of overall good
			 health.
				(2)Proper nutrition
			 is critical in promoting good health, preventing disease, and improving quality
			 of life.
				(3)Agriculture
			 policies and related domestic and international nutrition assistance programs
			 should support incentives and key strategies that help Americans reach national
			 health goals and ultimately reduce health care costs.
				602.Reauthorization of
			 and increased funding for community food project competitive grants
				(a)Authority To
			 provide assistanceSection 25(b) of the Food Stamp Act of 1977 (7
			 U.S.C. 2034(b)) is amended—
					(1)in paragraph (1)
			 by striking From amounts made available to carry out this Act, the
			 Secretary may and inserting The Secretary shall;
			 and
					(2)by
			 striking paragraph (2) and inserting the following:
						
							(2)Funding
				amountsFrom amounts made
				available to carry out this Act, the Secretary shall use $30,000,000 for each
				of fiscal years 2008 through 2013 to make grants under this
				section.
							.
					(b)Preference for
			 certain projectsSection
			 25(d) of the Food Stamp Act of 1977 (7 U.S.C. 2034(d)) is amended—
					(1)in
			 paragraph (3) by striking or at the end;
					(2)in paragraph (4)
			 by striking the period at the end and inserting ; or ;
			 and
					(3)by adding at the
			 end the following:
						
							(5)serve special
				project needs in areas of—
								(A)transportation and
				processing for expanding institutional and emergency food service demand for
				local food;
								(B)retail access to
				healthy foods in underserved markets;
								(C)integration of
				urban and metro-area food production in food projects; and
								(D)technical
				assistance for youth, socially disadvantaged individuals, and limited resource
				groups.
								.
					(c)Matching funds
			 requirementsSection 25(e)(1) of the Food Stamp Act of 1977 (7
			 U.S.C. 2034(e)(1)) is amended by striking 50 and inserting
			 75.
				(d)Term of
			 grantSection 25(f)(2) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2034(f)(2)) is amended by striking
			 3 and inserting 5.
				(e)FundingSection 25(h)(4) of the Food Stamp Act of
			 1977 (7 U.S.C. 2034(h)(4)) is amended—
					(1)by striking
			 fiscal years 2003 through 2007 and inserting fiscal years
			 2008 through 2013; and
					(2)by striking
			 $200,000 and inserting $500,000.
					603.Expansion of Fresh
			 Fruit and Vegetable ProgramSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended in subsection (g)—
				(1)in
			 paragraph (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking July 2004 and inserting
			 July 2007; and
					(B)by amending
			 subparagraphs (A) and (B) to read as follows:
						
							(A)100 elementary or
				secondary schools in each State;
							(B)additional
				elementary or secondary schools in each State in proportion to the student
				population of the State;
				and
							;
					(2)in paragraph
			 (3)(A), by striking paragraph (1)(B) and inserting
			 paragraph (1);
				(3)in paragraph (5),
			 in each of subparagraphs (A) and (B), by striking 2008 and
			 inserting 2011; and
				(4)in paragraph
			 (6)(B)—
					(A)in clause
			 (i)—
						(i)by
			 striking October 1, 2004, and on each October 1 thereafter, and
			 inserting October 1, 2007, and on each October 1 thereafter,;
			 and
						(ii)by
			 striking $9,000,000 and inserting $300,000,000;
			 and
						(B)by adding at the
			 end the following:
						
							(iii)Administrative
				expensesFor fiscal year 2008
				and each succeeding fiscal year, of the amount available to carry out this
				subsection, the Secretary may reserve not more than 1 percent of that amount
				for administrative expenses in carrying out this subsection.
							(iv)State
				administrative costsFor fiscal year 2008 and each succeeding
				fiscal year, of the amount received by a State to carry out this subsection,
				the State may use not more than 5 percent of that amount for administrative
				expenses in carrying out this subsection. To be eligible to use such funds for
				such expenses, the State must submit to the Secretary a plan indicating how the
				State intends to use such funds.
							(v)Federal
				requirementsThe Secretary shall establish requirements to be
				followed by States in administering this subsection. The initial set of
				requirements shall be established not later than 1 year after the date of the
				enactment of this
				clause.
							.
					604.Authorization level
			 for farm-to-cafeteria activitiesSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended in subsection (i)(2) by
			 striking such sums as are necessary and all that follows through
			 the period at the end and inserting to carry out this subsection
			 $20,000,000 for each of fiscal years 2008 through 2013..
			605.Extension of WIC
			 farmers’ market nutrition programSection 17(m)(9)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended—
				(1)in clause (i), by
			 striking 2009 and inserting 2013; and
				(2)by striking clause
			 (ii) and inserting the following:
					
						(ii)Mandatory
				fundingOf the funds of the
				Commodity Credit Corporation, the Secretary shall make available to carry out
				this subsection $20,000,000 for fiscal year 2008, $30,000,000 for fiscal year
				2009, $45,000,000 for fiscal year 2010, $60,000,000 for fiscal year 2011, and
				not less than $75,000,000 for fiscal year 2012 and each fiscal year thereafter.
				Such funds shall remain available until
				expended.
						.
				606.Senior farmers’
			 market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
				(1)in subsection (a)
			 by striking $5,000,000 and all that follows through
			 2007, and inserting $20,000,000 for fiscal year 2008,
			 $30,000,000 for fiscal year 2009, $45,000,000 for fiscal year 2010, $60,000,000
			 for fiscal year 2011, and not less than $75,000,000 for fiscal year 2012 and
			 each fiscal year thereafter;
				(2)in subsection
			 (b)—
					(A)in paragraph (2)
			 by striking and at the end,
					(B)in paragraph (3)
			 by striking the period at the end and inserting ; and,
			 and
					(C)by adding at the
			 end the following:
						
							(4)to promote the
				transition to organic and other environmentally beneficial food production
				systems.
							;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(d)Eligible
				participants; benefit levelsThe regulations required by
				subsection (c)—
							(1)shall allow for
				participation by farmers’ markets, and roadside stands, community supported
				agriculture programs; and
							(2)shall not limit
				the ability of State or regional programs to set benefit levels per individual
				senior.
							.
				607.Farmers’ market
			 promotion programSection 6 of
			 the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended
			 by striking subsections (d) and (e) and inserting the following:
				
					(d)Criteria and
				Guidelines
						(1)In
				generalThe Secretary shall establish criteria and guidelines for
				the submission, evaluation, and funding of proposed projects under the
				Program.
						(2)PriorityThe
				Secretary shall prioritize for funding projects that will support, encourage,
				or promote the transition to organic and other environmentally beneficial forms
				of agricultural production.
						(e)FundingThe Secretary shall use $25,000,000 of
				funds of the Commodity Credit Corporation to carry out this section in each of
				the fiscal years 2008 through 2013, of which $5,000,000 shall be used to
				support the use of electronic benefit transfers at farmers’
				markets.
					.
			608.Department of
			 Defense and Department of Agriculture procurement of locally produced
			 agricultural products
				(a)FindingsCongress finds the following:
					(1)Locally procured
			 agricultural products, as compared to products transported from distant
			 sources—
						(A)are often
			 harvested closer to full ripeness and can have higher nutritional
			 quality;
						(B)can have improved
			 ripeness, taste, or selection, which can increase rates of consumption of
			 agricultural products; and
						(C)are more efficient
			 to store, distribute, and package.
						(2)Use of local
			 produce—
						(A)reduces dependence
			 upon foreign oil by reducing fuel consumption rates associated with the
			 production or transportation of agricultural products;
						(B)can help to
			 improve the ability of those using the procurement system to provide education
			 on nutrition, farming, sustainability, energy efficiency, and the importance of
			 local purchases to the local economy;
						(C)helps to maintain
			 a robust logistics network for agricultural product procurement; and
						(D)promotes farm,
			 business, and economic development by accessing local markets.
						(3)Section 9(j) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) directs
			 the Secretary of Agriculture to encourage institutions participating in the
			 school lunch program established under that Act and the school breakfast
			 program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
			 1773) to purchase, in addition to other food purchases, locally produced foods,
			 to the maximum extent practicable and appropriate.
					(b)Department of
			 Defense Geographic procurement preferenceNotwithstanding any
			 other provision of law, the Department of Defense may use a geographic
			 preference to purchase locally produced agricultural products for—
					(1)the Defense Supply
			 Center Philadelphia;
					(2)the Department of
			 Defense Farm to School Program;
					(3)the Department of
			 Defense Fresh Fruit and Vegetable Program;
					(4)the service
			 academies;
					(5)Department of
			 Defense domestic dependant schools;
					(6)other Department of
			 Defense schools under chapter 108 of title 10, United States Code;
					(7)commissary and
			 exchange stores; and
					(8)morale, welfare,
			 and recreation facilities operated by the Department of Defense
					(c)Department of
			 Agriculture and related entities geographic procurement
			 preferenceNotwithstanding any other provision of law, the
			 Department of Agriculture, schools, local educational agencies, and other
			 entities may use a geographic preference to purchase locally produced
			 agricultural products for—
					(1)the school
			 breakfast program established by section 4 of the Child Nutrition Act of 1966
			 (42 U.S.C. 1773);
					(2)the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.);
					(3)the summer food
			 service program for children established under section 13 of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1761); and
					(4)the child and
			 adult care food program established under section 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766).
					(d)Addition of
			 geographic preferenceIn the
			 case of the purchase of agricultural products for a program or entity described
			 in subsection (b) or (c), the local food service director or other entity
			 making the purchase may include the geographic preference provided by such
			 subsections in bid specifications and may select a bid involving locally
			 produced agricultural products, even if that bid is not the lowest bid.
				(e)ReportingA
			 school, local educational agency, or other entity participating in one or more
			 of the programs described in subsection (c) shall report to the Secretary of
			 Agriculture if the school, local educational agency, or other entity pays more
			 than 10 percent more than the lowest bid to purchase locally produced
			 agricultural products in accordance with this section.
				(f)ReviewThe Secretary of Defense and the Secretary
			 of Agriculture shall periodically review the use of the geographic preference
			 provided by this section to prevent fraud or abuse.
				609.Fruit and vegetable
			 nutrition promotion program
				(a)In
			 generalThe Secretary of Agriculture, acting through the
			 Administrator of the Agricultural Marketing Service, shall establish and carry
			 out a program to provide assistance to eligible trade organizations described
			 in subsection (c) to increase the consumption of fruits and vegetables in the
			 United States to meet Federal health guidelines.
				(b)Requirements for
			 participationTo be eligible for assistance under this section,
			 an organization shall—
					(1)be an eligible
			 trade organization;
					(2)prepare and submit
			 a plan to increase the consumption of fruits and vegetables in the United
			 States to the Administrator of the Agricultural Marketing Service that meets
			 any guidelines governing such plans established by the Administrator;
			 and
					(3)meet any other
			 requirements established by the Administrator.
					(c)Eligible trade
			 organizationsAn eligible trade organization under this section
			 shall be—
					(1)a nonprofit fruit and vegetable trade
			 organizations in the United States;
					(2)a
			 nonprofit State or regional fruit and vegetable organization;
					(3)a
			 fruit and vegetable agricultural cooperative in the United States;
					(4)a
			 commodity board or commission in the United States; or
					(5)a
			 small business engaged in the fruit and vegetable industry in the United
			 States.
					(d)Matching
			 fundsAssistance provided under this section shall not
			 exceed—
					(1)in the case of an
			 organization described in paragraphs (1) through (4) of subsection (c), 90
			 percent of the cost of the plan to increase the consumption of fruits and
			 vegetables in the United States submitted under subsection (b)(2); and
					(2)in the case of an
			 organization described in subsection (c)(5), 50 percent of the cost of the plan
			 to increase the consumption of fruits and vegetables in the United States
			 submitted under subsection (b)(2).
					(e)FundingOf
			 the funds available to the Commodity Credit Corporation, the Administrator of
			 the Agricultural Marketing Service shall use $100,000,000 in each of fiscal
			 years 2008 through 2011 to carry out this section.
				610.Use of
			 Dietary Guidelines for Americans in special nutrition programs
			 and school lunch programsSection 9(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(a)) is amended by adding at the end
			 the following:
				
					(5)Allocations to
				be based on Dietary GuidelinesFor school year 2007 and each
				school year thereafter, the Secretary shall ensure that allocations of food and
				food ingredients offered in school nutrition programs under this Act and the
				Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) are based on the most
				recent Dietary Guidelines for
				Americans.
					.
			611.Section 32 specialty
			 crop purchases
				(a)Minimum level of
			 purchasesSection 32 of the
			 Act of August 24, 1935 (7 U.S.C. 612c) is amended in the sixth sentence by
			 inserting after and their products the following: , and,
			 for each of fiscal years 2008 through 2012, the Secretary of Agriculture shall
			 devote not less than $400,000,000 of sums appropriated under this section to
			 purchases of non-basic agricultural commodities, such as fruits, vegetables,
			 and other specialty food crops.
				(b)Expansion of DOD
			 fresh programSuch section is further amended by inserting after
			 the sixth sentence, as amended by subsection (a), the following new sentence:
			 Of the funds specified in the preceding sentence, the Secretary of
			 Agriculture shall expend not less than $50,000,000 for fiscal year 2008,
			 $75,000,000 for both fiscal years 2009 and 2010, $100,000,000 for fiscal year
			 2011, and $125,000,000 for fiscal year 2012 for the purchase of fresh fruits
			 and vegetables for distribution to schools and service institutions in
			 accordance with section 6(a) of the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1755(a))..
				612.Administration of
			 Food Stamp ProgramSection
			 11(e)(1)(A) of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(1)(A) is amended by
			 inserting , and provide food stamp nutrition education after
			 program.
			VIIPromotion of New
			 Markets and Farm Viability
			701.National organic
			 certification and transition cost share programSection 10606 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 6523) is amended to read as follows:
				
					10606.National
				organic certification and transition cost share program
						(a)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary of Agriculture (acting through the
				Natural Resources Conservation Service) shall use $80,000,000 for each of
				fiscal years 2008 through 2013 to establish a national organic certification
				and transition cost-share program to assist producers and handlers of
				agricultural products in obtaining certification under the national organic
				production program established under the Organic Foods Production Act of 1990
				(7 U.S.C. 6501 et seq.) and to assist producers and handlers in making the
				transition to organic production under the such program.
						(b)Certification
				costs
							(1)In
				generalThe Secretary shall
				pay under this section a portion of the costs incurred by a producer or handler
				in obtaining certification under the national organic production program, as
				certified to and approved by the Secretary.
							(2)Maximum
				amountThe amount of a
				payment made to a producer or handler for certification under this section
				shall be $750 per year.
							(3)FundingOf the funds made available under
				subsection (a), the Secretary (acting through the Agricultural Marketing
				Service) shall use $25,000,000 for each of the fiscal years 2008 through 2013
				to share up to 75 percent of the cost of certification.
							(c)Accreditation
				and enforcement costsOf the
				funds made available under subsection (a), the Secretary (acting through the
				Agricultural Marketing Service) shall use $5,000,000 for each of the fiscal
				years 2008 through 2013 to fund the accreditation and enforcement programs
				operated by the National Organic Program to implement the accreditation and
				enforcement provisions of the Organic Foods Production Act of 1990.
						(d)Reimbursements
				for Infrastructure Necessary To Implement Organic Practice Standards
							(1)EstablishmentNot
				later than 180 days after the date of the enactment of this Act, the Secretary
				shall establish a program to reimburse producers and handlers for the costs of
				transition to organic production.
							(2)ProgramUnder the program established under
				paragraph (1), the Secretary (acting through the Natural Resources Conservation
				Service) shall use $50,000,000 for each of the fiscal years 2008 through 2013
				to assist producers and handlers developing and implementing infrastructure and
				practices necessary to transition land and animals to meet the requirements of
				the Organic Food Production Act of 1990.
							(3)Plan
				submissionThe Secretary may
				only reimburse a producer or handler under this section if the producer or
				handler submits to the Secretary an organic transition plan that contains the
				expected costs for infrastructure and practices, the environmental and economic
				benefits derived from the infrastructure or implementing organic practice
				standards, and a demonstration of the existence of a market or the reasonable
				expectation of a future market for the products to be produced or
				handled.
							(4)Appropriate
				infrastructure and practice standardsThe Secretary shall only
				reimburse producers and handlers under this subsection for the costs of the
				following:
								(A)Organic practices and activities during
				transition to certified organic production consistent with an approved plan to
				transition to certified organic production.
								(B)Farm
				infrastructure necessary to implement organic practice standards, including
				livestock watering facilities and fencing, so long as such infrastructure is
				consistent with an approved plan to transition to certified organic
				production.
								(C)Organic livestock
				welfare measures, so long as such infrastructure or practices and activities
				are necessary to implement an organic practice standard and are consistent with
				an approved plan to transition to certified organic production.
								(D)Advanced organic
				practices consistent with approved certified organic production.
								(E)Technical
				assistance, including the costs of developing an approved transition plan under
				this section.
								(F)Other measures the
				Secretary, after consultation with the National Organic Standards Board,
				determines are appropriate.
								(5)Organic
				transition technical adviceThe Secretary shall consult with the
				National Organic Standards Board regarding the elements of an approved organic
				transition plan and to identify and recommend ways that the Secretary may
				generally use the resources provided for programs under subtitle D of title XII
				of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) to facilitate
				transition to organic production, including the resources provided by the
				Environmental Quality Incentives Program and the Conservation Security
				Program.
							(6)Maximum amount
				for transition reimbursementExcept as provided in (A) and (B), the
				maximum amount of reimbursement paid to a producer or handler for transition to
				organic production under this section shall be $10,000 per fiscal year.
								(A)Specialty
				cropsIn the case of an individual or entity who annually
				produces three or more types of specialty crops, the individual or entity may
				not receive, directly or indirectly, cost-share or incentive payments under
				this section that, in the aggregate, exceed $20,000 per year, for a period not
				to exceed four years.
								(B)DairyIn
				the case of an individual or entity whose principal farming enterprise is
				dairy, the individual or entity may not receive, directly or indirectly,
				cost-share or incentive payments under this section that, in the aggregate,
				exceed $20,000 per year, for a period not to exceed four years.
								(7)Eligible fiscal
				yearsA producer or handler may only receive payments—
								(A)in four fiscal
				years; and
								(B)after the first
				payment, in the fiscal year in which such payment was made and the three
				subsequent fiscal years.
								(8)Transition
				ReimbursementsA certified
				organic producer or handler under the national organic production program shall
				be eligible for reimbursements to make the transition to organic production for
				new lands and livestock.
							(9)Suspension
				authorityTo ensure orderly and continued growth in organic
				farming—
								(A)prior to each
				fiscal year and no later than October 1st of each year, the Secretary shall
				publish organic commodity specific assessments analyzing the domestic
				production and consumption, import and export organic market demand and growth
				potential for each organic commodity and the anticipated number and total
				amount of new reimbursements for the following year affecting each commodity;
				and
								(B)the Secretary
				shall not enroll new producers under this subsection if, for any particular
				agricultural commodity, any new producers would produce an increased amount of
				that agricultural commodity that the Secretary finds is reasonably anticipated
				to affect the continuing economic viability of farmers currently certified
				under the national organic production program or would create unreasonable
				geographic disparities in the distribution of reimbursements provided under
				this section.
								(10)AppealsAn applicant seeking transition assistance
				under this section has the right to appeal an adverse decision by Secretary
				with regard to an application for assistance, as provided in section 275 of the
				Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995).
							(e)Technical and
				educational assistanceOf the
				funds made available under subsection (a) for a fiscal year, the Secretary
				shall use not less than $15,000,000 to provide technical and educational
				assistance to producers and handlers to carry out this section, including
				entering into cooperative agreements with qualified entities to implement the
				transition to organic production.
						(f)ReportingNot later than March 1 of each year, the
				Secretary shall submit to Congress and the National Organic Standards Board a
				report detailing State-by-State expenditures on certification, including the
				number of producers and handlers served by the program, and State-by-State
				expenditures on transition assistance, including the number of producers and
				handlers served by the program, the practices implemented, an assessment of the
				impacts of the program on organic production, and recommended reforms, if
				any.
						.
			VIIIRural Regional Investment
			 Initiative
			801.Rural regional investment
			 initiative
				(a)Definition of eligible areaSection 385B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd–1) is amended by striking paragraph (3)
			 and inserting the following:
					
						(3)Eligible areaThe term eligible area means a
				nonmetropolitan county that, based on information contained in the 2000
				decennial census, has a population that resides in areas more than 50 percent
				of which are classified as rural by the
				Secretary.
						.
				(b)Composition of Regional
			 BoardsSection 385C(b)(2)(A)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd–2(b)(2)(A))
			 is amended by striking clauses (vi) and (vii) and inserting the
			 following:
					
						(vi)academic institutions, including community
				colleges;
						(vii)faith-based organizations;
						(viii)other entities and organizations, as
				determined by the Regional Board; and
						(ix)consortia of entities and organizations
				described in clauses (i) through
				(viii).
						.
				(c)Composition of National Board on Rural
			 AmericaSection 385D(b)(1)(A)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd–3(b)(1)(A))
			 is amended by striking clauses (iv) through (vii) and inserting the
			 following:
					
						(iv)representatives of State and local
				governments;
						(v)representatives of the rural philanthropic
				community;
						(vi)representatives of Indian tribes (as
				defined in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b));
						(vii)representatives of nonprofit
				organizations;
						(viii)representatives of academic institutions,
				including community colleges; and
						(ix)representatives of such other entities or
				organizations as the Secretary considers to be
				appropriate.
						.
				(d)Amount of grantsSection 385E of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd–4) is amended—
					(1)in subsection (a), by striking
			 $100,000,000 and inserting $200,000,000 each
			 year; and
					(2)in subsection (b)—
						(A)in the matter before paragraph (1), by
			 inserting each year after shall use;
						(B)in paragraph (1), by striking
			 $8,000,000 and inserting $20,000,000;
						(C)in paragraph (2)—
							(i)by striking $87,000,000 and
			 inserting $135,000,000; and
							(ii)by striking and at the
			 end;
							(D)by redesignating paragraph (3) as paragraph
			 (4); and
						(E)by inserting after paragraph (2) the
			 following:
							
								(3)not less than $40,000,000 to carry out
				section 385I;
				and
								.
						(e)Rural strategic investment planning
			 grantsSection 385F of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd–5) is
			 amended—
					(1)by striking subsection (c) and inserting
			 the following:
						
							(c)PreferencesIn awarding planning grants, the National
				Board shall give a preference to planning grants that will be used—
								(1)to address community capacity building and
				community sustainability;
								(2)to incorporate other Federal agency
				development plans; or
								(3)to leverage available public and private
				assets.
								;
				and
					(2)in subsection (d), by striking
			 $100,000 and inserting $250,000.
					(f)Innovation grantsSection 385G of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd–6) is amended—
					(1)in subsection (a), by inserting to
			 be administered by the Office of Rural Development after
			 innovation grants;
					(2)in subsection (d)(7), by inserting ,
			 including poverty alleviation before the period at the end; and
					(3)in subsection (e)—
						(A)by redesignating paragraph (4) as paragraph
			 (5); and
						(B)by inserting after paragraph (3) the
			 following:
							
								(4)Non-Federal organizationsA Regional Board may select 1 or more
				non-Federal organizations to manage and use innovation grants approved and
				awarded under this
				section.
								.
						802.Rural regional entrepreneurship
			 programSubtitle I of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd et seq.) is
			 amended by adding at the end the following:
				
					385I.Rural regional entrepreneurship
				program
						(a)Definition of rural
				entrepreneurThe term
				rural entrepreneur means a microentrepreneur, or prospective
				microentrepreneur—
							(1)the principal place of business of which is
				in an eligible area; and
							(2)that is unable to obtain sufficient
				training, technical assistance, or microcredit elsewhere, as determined by the
				Secretary.
							(b)ProgramThe Secretary shall establish a rural
				regional entrepreneurship program under which the Secretary shall provide
				grants to stimulate rural entrepreneurship and provide technical assistance,
				research, and evaluation to rural entrepreneurs.
						(c)Block grants
							(1)In generalFrom amounts made available under
				subsection (f), the Secretary shall use $15,000,000 for each fiscal year to
				make block grants to States in accordance with this subsection.
							(2)Amount of grantA grant to a State under this subsection
				for any fiscal year shall be in an amount that is, as determined by the
				National Board—
								(A)not more than $400,000; and
								(B)not less than $200,000.
								(3) Cost shareTo be eligible to receive a grant under
				this subsection, a State shall match any grant funds received under this
				subsection with an equal or greater amount of non-Federal funds.
							(4)Use of fundsA State shall use funds received under this
				subsection to support multi-county entrepreneurship development systems focused
				on eligible areas in consultation with the RUPRI Center for Rural
				Entrepreneurship.
							(d)Competitive regional entrepreneurship
				grants
							(1)In generalFrom amounts made available under
				subsection (f), the Secretary shall—
								(A)transfer $15,000,000 for each fiscal year
				to the National Board to make regional entrepreneurship grants to rural
				entrepreneurs through a competitive application process; and
								(B)use at least $10,000,000 to make grants to
				successful applicants identified as regional intermediaries under subsection
				(e)(3).
								(2)AdministrationThe Under Secretary for Rural Development
				shall administer grants under this subsection.
							(e)Center for Rural Entrepreneurship
							(1)In generalFrom amounts made available under
				subsection (f), the Secretary shall transfer $10,000,000 for each fiscal year
				to the RUPRI Center for Rural Entrepreneurship (referred to in this subsection
				as the Center) for use in accordance with this subsection.
							(2)Research, evaluation, and data collection
				and analysis
								(A)In generalOf the amount transferred to the Center
				under paragraph (1), the Center shall use $5,000,000 for each fiscal year to
				carry out research, evaluation, and data collection and analysis programs, of
				which not less than $500,000 for each fiscal year shall be used to enter into
				contracts, in accordance with a national research agenda approved by the
				National Board, with each of—
									(i)the regional rural development centers
				described in section 1670(a) of the Food, Agriculture, Conservation, and Trade
				Act of 1990 (7 U.S.C. 5923(a)); and
									(ii)the Economic Research Service.
									(B)Coordination and focus of
				programsThe programs carried
				out under this paragraph shall—
									(i)be coordinated by the Center across a broad
				range of higher education institutions and research organizations; and
									(ii)focus on providing insights and creating
				opportunities for sustained entrepreneurship development in rural areas of the
				United States.
									(3)Regional intermediariesOf the amount transferred to the Center
				under paragraph (1), the Center shall use $4,000,000 for each fiscal year to
				establish and maintain a nationwide network of regional intermediaries with the
				capacity and tools—
								(A)to provide effective entrepreneurship
				development information, training, and technical assistance to rural regions
				and communities in the United States; and
								(B)to enhance the effectiveness of
				organizations that provide direct technical assistance and training services to
				rural entrepreneurs.
								(4)Management activities and
				reportsOf the amount
				transferred to the Center under paragraph (1), the Center shall use $1,000,000
				for each fiscal year—
								(A)to enhance and sustain the capacity and
				ability of the Center to direct and manage the programs and activities
				described in paragraphs (1), (2), and (3); and
								(B)to submit—
									(i)to the National Board, an annual report
				that describes those programs and activities carried out during the year
				covered by the report; and
									(ii)to the Secretary, an annual report that
				describes the state of entrepreneurship in the United States during the year
				covered by the report.
									(5)Availability of funds; contracts
								(A)Availability of fundsFunds made available under this subsection
				shall remain available until expended, including for any purpose under this
				section.
								(B)ContractsEach contract entered into by the Center
				and an individual or entity shall be based on the performance of the individual
				or entity.
								(f)FundingOf funds made available under section
				385E(b)(3), for each of fiscal years 2008 through 2012, the Secretary shall use
				to carry out this section $40,000,000, to remain available until
				expended.
						.
			IXNutrition
			901.Renaming the
			 Food Stamp Program
				(a)AmendmentSection 3(h) of the Food Stamp Act of 1977
			 (7 U.S.C. 2012(h)) is amended by striking Food stamp program and
			 inserting Secure Nutrition Access Program.
				(b)ReferencesAny reference to the food stamp program iin
			 any law, regulation, document, paper, or other record of the United States
			 shall be deemed to be a reference to the Secure Nutrition Access
			 Program.
				AImproving Benefit
			 Adequacy
				911.Strengthening
			 the food purchasing power of low-income AmericansSection 5(e)(1) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(e)(1)) is amended—
					(1)in
			 subparagraph (A)(ii) by striking not less than $134 and all that
			 follows to the end of the clause and inserting the following:
						
							not less than—(I)for fiscal year 2008, $150, $256, $212, and
				$132, respectively;
							(II)for fiscal year 2009, $170, $291, $240, and
				$150, respectively;
							(III)for fiscal year 2010, $180, $308, $254, and
				$159, respectively;
							(IV)for fiscal year 2011, $201, $344, $284, and
				$177, respectively; and
							(V)for each fiscal
				year thereafter, an amount that is equal to the amount from the previous fiscal
				year adjusted to the nearest lower dollar increment to reflect changes in the
				Consumer Price Index for all urban consumers published by the Bureau of Labor
				Statistics, for items other than food, for the twelve months ending the
				preceding June 30.
							;
				and
					(2)in subparagraph
			 (B)(ii) by striking not less than $269. and inserting the
			 following:
						
							not less
			 than—(I)for fiscal year 2008, $301;
							(II)for fiscal year 2009, $341;
							(III)for fiscal year 2010, $361;
							(IV)for fiscal year 2011, $404; and
							(V)for each fiscal
				year thereafter, an amount that is equal to the amount from the previous fiscal
				year adjusted to the nearest lower dollar increment to reflect changes in the
				Consumer Price Index for all urban consumers published by the Bureau of Labor
				Statistics, for items other than food, for the twelve months ending the
				preceding June
				30.
							.
					912.Supporting
			 working families with child care expensesSection 5(e)(3)(A) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the maximum
			 allowable level of which shall be $200 per month for each dependent child under
			 2 years of age and $175 per month for each other dependent,.
				913.Exclusion of
			 combat-related military pay from countable incomeSection 5(d) of the Food Stamp Act of 2007
			 (7 U.S.C. 2014(d)) is amended—
					(1)by striking
			  and (18), and inserting (18), and
					(2)by inserting
			 before the period at the end the following:
						
							and (19)
				any additional payment received under chapter 5 of title 37, United States
				Code, by a member of the United States Armed Forces deployed to a designated
				combat zone for the duration of the member’s deployment if the additional pay
				is the result of deployment to or while serving in a combat zone, and it was
				not received immediately prior to serving in the combat
				zone.
					914.Increasing the
			 minimum benefitSection 8(a)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2017(a)) is amended by striking
			 be $10 per month. and inserting
					
						be—(1)for fiscal year
				2008, 10 percent of the thrifty food plan for a household containing one
				member, as determined by the Secretary under section 3(o);
						(2)for fiscal year
				2009, 13 percent of the thrifty food plan for a household containing one
				member, as determined by the Secretary under section 3(o);
						(3)for fiscal year
				2010, 15 percent of the thrifty food plan for a household containing one
				member, as determined by the Secretary under section 3(o);
						(4)for fiscal year
				2011, 18 percent of the thrifty food plan for a household containing one
				member, as determined by the Secretary under section 3(o);
						(5)for fiscal year
				2012 and each fiscal year thereafter, 20 percent of the thrifty food plan for a
				household containing one member, as determined by the Secretary under section
				3(o).
						.
				BImproving food
			 security and simplifying program operations
				921.Allowable
			 countable resourcesSection
			 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended—
					(1)by striking
			 (g)(1) The Secretary and inserting the following:
						
							(g)Allowable
				Financial Resources
								(1)Total
				amount
									(A)In
				generalThe
				Secretary
									;
					(2)in subparagraph
			 (A) (as designated by paragraph (1))—
						(A)by striking
			 $2,000 and inserting $3,700 (as adjusted in accordance
			 with subparagraph (B)); and
						(B)by striking
			 $3,000 and inserting $5,500 (as adjusted in accordance
			 with subparagraph (B)); and
						(3)by
			 adding at the end the following:
						
							(B)Adjustment for
				inflation
								(i)In
				generalBeginning on October 1, 2008, and each October 1
				thereafter, the amounts in subparagraph (A) shall be adjusted to the nearest
				$100 increment to reflect changes for the 12-month period ending the preceding
				June in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
								(ii)RequirementEach
				adjustment under clause (i) shall be based on the unrounded amount for the
				prior 12-month
				period.
								.
					922.Exclusion of
			 retirement accounts from countable financial resources
					(a)AccountsSection
			 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)(2)(B)(v)) is
			 amended by striking or retirement account (including an individual
			 account) and inserting account.
					(b)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
						
							(7)Exclusion of
				retirement accounts from countable financial resources
								(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a plan, contract, or account,
				described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18)
				of the Internal Revenue Code of 1986 and the value of funds in a Federal Thrift
				Savings Plan account as provided in section 8439 of title 5, United States
				Code.
								(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the Secretary through
				regulation).
								.
					923.Exclusion of
			 education accounts from countable financial resourcesSection 5(g) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(g), as amended by section 922, is amended by adding at the end
			 the following:
					
						(8)Exclusion of
				education accounts from countable financial resources
							(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a qualified tuition program
				described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell
				education savings account under section 530 of that Code.
							(B)Discretional
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other education programs, contracts, or
				accounts (as determined by the Secretary through
				regulation.
							.
				924.Simplifying
			 work requirementSection 6(o)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2015(o)) is amended—
					(1)in paragraph
			 (1)(C) by deleting , other than a job search program or a job search
			 training program;
					(2)in paragraph
			 (2)—
						(A)by striking
			 36 and replacing it with 12; and
						(B)by striking
			 3 and replacing it with 6; and
						(3)by striking
			 paragraph (5) and inserting:
						
							(5)Subsequent
				eligibilityIndividuals denied eligibility under paragraph (2)
				shall regain eligibility to participate in the food stamp program if the State
				agency determines, pursuant to standards promulgated by the Secretary, that the
				individuals have been supporting themselves through work. An otherwise eligible
				individual who regains eligibility under this provision may participate as long
				as the State agency expects the individual to qualify under paragraph (3), (4),
				or (6) and for an additional six-month period when such individual does not
				comply with such
				paragraphs.
							.
					925.Fairness for legal
			 immigrantsNotwithstanding
			 sections 401(a), 402(a), and 403(a) of the Personal Responsibility and Work
			 Opportunity Reconciliation At of 1996 (8 U.S.C. 1611(a), 1612(a), 1613(a)) and
			 section 6(f) of the Food Stamp Act of 1977 (7 U.S.A. 2015(f)), persons who are
			 lawfully residing in the United States shall be not be ineligible for food
			 stamps on the basis of their immigration status or date of entry into the
			 United States.
				926.Clarifying
			 eligibilitySection 421 of the
			 Personal Responsibility and Work Opportunity Reconciliation At of 1996 (8
			 U.S.C. 1631(d)(3)) is amended —
					(1)by striking
			 to the extent that a qualified alien is eligible under section
			 1612(a)(2)(J) of this title. and
					(2)inserting,
			 to the extent that a child is a member of the food stamp
			 household..
					927.Ensuring proper
			 screeningSection 11(e)(2)(B)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(2)(B)) is amended—
					(1)by redesignating
			 clauses (vi) and (vii) as clauses (vii) and (viii); and
					(2)by inserting after
			 clause (v) the following:
						
							(vi)shall provide a
				method for implementing of section 421 of the Personal Responsibility and Work
				Opportunity Reconciliation At of 1996 (8 U.S.C. 1631) that does not require any
				unnecessary information from persons who may be exempt from that
				provision;
							.
					928.Clarification
			 of simplified administrative reporting requirementSection
			 11(a) of the Food Stamp Act of 1977 (7 U.S.C. 2020(a)) is amended by adding at
			 the end The administrative reporting requirement under 8 U.S.C.
			 1631(e)(2) shall be satisfied by the submission of an aggregate report on the
			 numbers of such exceptions granted each year..
				CConnecting
			 Eligible Families and Individuals to Food Stamps
				931.Facilitating
			 simplified reportingSection
			 6(c) of the Food Stamp Act of 1977 (7 U.S.C. 2015(c)(1)(A)) is amended—
					(1)in paragraph
			 (1)(A), by—
						(A)striking
			 reporting by and inserting reporting;
						(B)inserting
			 for periods shorter than four months by after the clause
			 designations in clauses (i) and (ii); and
						(C)inserting
			 by after the clause designation in clause (iii);
						(2)in
			 paragraph (3), by—
						(A)striking
			 Reports required to be filed monthly under paragraph (1) and
			 inserting Except as provided in paragraph (1)(D)(ii), periodic reports
			 filed under paragraph (1);
						(B)striking
			 required to be filed monthly;
						(C)striking
			 subject matter included in such reports and inserting
			 such households; and
						(D)inserting after
			 the third sentence the following: The State agency shall not be required
			 to act on information about such household received from any source between
			 such periodic reports unless the information clearly indicates that the
			 household is not eligible, subject to standards established by the Secretary,
			 or the household requests an increase in benefits..
						932.State option
			 for telephonic signatureSection 11(e)(2)(C) of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(2)(C)) is
			 amended by inserting at the end:
					
						A State
			 agency may establish a system by which an applicant household may sign an
			 application through a recorded verbal assent over the telephone. Any such
			 system shall—(i)record for future
				reference the household member’s verbal assent and the information to which
				assent was given;
						(ii)include effective
				safeguards against impersonation, identity theft, or invasions of
				privacy;
						(iii)not deny or
				interfere with the right of the household to apply in writing;
						(iv)promptly send the
				household member a written copy of the signed application, with instructions on
				a simple procedure for correcting any errors or omissions;
						(v)comply with
				paragraph (1)(B);
						(vi)satisfy all
				requirements for a signature on an application under this Act and other laws
				applicable to the food and nutrition assistance program, with the date on which
				the household member provides verbal assent effective as the date of
				application for all purposes; and
						(vii)comply with such
				other standards as the Secretary may
				establish.
						.
				933.Reauthorization
			 of Food Stamp Program and food distribution program on Indian
			 reservations
					(a)Food stamp
			 employment and trainingSection 16(h)(1) of the Food Stamp Act of
			 1977 (7 U.S.C. 2025(h)(1)) is amended
						(1)in subparagraph
			 (A)(vi)(II) by striking 2002 through 2007 and inserting
			 2008 through 2012; and
						(2)in subparagraph
			 (E)(i) by striking 2002 through 2007 and inserting 2008
			 through 2012.
						(b)Reductions in
			 payments for administrative costsSection 16(k)(3) of the Food
			 Stamp Act of 1977 (7 U.S.C. 2025(k)(3)) is amended—
						(1)in the first
			 sentence of subparagraph (A), by striking 2007 and inserting
			 2012; and
						(2)in subparagraph
			 (B)(ii) by striking 2007 and inserting
			 2012.
						(c)Cash payment
			 pilot projectsSection 17(b)(1)(B)(vi) of the Food Stamp Act of
			 1977 (7 U.S.C. 2026(b)(1)(B(vi)) is amended by striking 2007 and
			 inserting 2012.
					(d)Authorization of
			 appropriationsSection 18(a)(1) of the Food Stamp Act of 1977 (7
			 U.S.C. 2027(a)(1)) is amended in the first sentence by striking 2003
			 through 2007 and inserting 2008 through 2012.
					(e)Consolidated
			 block grants for puerto rico and american samoaSection 19(a)(2)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2028(a)(2)) is amended in subparagraph
			 (A)(ii) by striking 2007 and inserting
			 2012.
					(f)Commodity
			 distribution programSection 4(a) of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note) is amended in the first sentence by
			 striking 2007 and inserting 2012.
					934.Access to
			 benefitsSection 7 of the Food
			 Stamp Act of 1977 (7 U.S.C. 2016) is amended by inserting at the end the
			 following:
					
						(k)No State agency
				shall establish any additional requirements or conditions on households to
				receive benefits, other than those specified in this
				section.
						.
				935.Outreach
			 grantsSection 11(t)(1) of the
			 Food Stamp Act of 2007 (7 U.S.C. 2020(t)(1)) is amended by striking For
			 each of fiscal years and all that follows through $5,000,000, and
			 inserting For each of fiscal years 2008 through 2012, the Secretary
			 shall use not more than $15,000,000.
				936.Improving
			 program operations and program effectivenessSection 17 of the Food Stamp Act of 1977
			 (7.U.S.C. 2026) is amended by adding at the end the following:
					
						(k)Research to
				improve program operation effectiveness
							(1)For each of fiscal
				years 2008 through 2010, the Secretary shall use no less than $9,000,000 of
				funds made available under Section 18(a)(1) to conduct research and
				demonstration projects in support of the Food Stamp Act.
							(2)Of the funds provided in paragraph (1), no
				less than $4,000,000 in each fiscal year shall be used to conduct research and
				studies on how to improve the effectiveness of food stamp program operations by
				increasing access for eligible households, reducing State agency and household
				administrative burdens, and improving program integrity. Such studies may
				evaluate the most effective—
								(A)use of
				verification;
								(B)telephonic and
				internet applications;
								(C)call
				centers;
								(D)efforts to retain
				eligible households at recertification; and
								(E)methods of
				providing food stamps to working households, seniors, legal immigrants, and
				households with limited English proficient households, particularly in areas
				and States that have experienced rapid growth in their non-English speaking
				populations.
								.
				937.Improving
			 performance bonuses for StatesSection 16(d)(2)(B)(ii) of the Food Stamp
			 Act of 1977 (7 U.S.C. 2025(d)) is amended by—
					(1)inserting
			 through fiscal year 2007 after each fiscal year;
			 and
					(2)inserting at the
			 end For each of fiscal years 2008 and thereafter, $68,000,000 shall be
			 available under this clause for performance bonus payments..
					938.Supporting
			 State efforts during natural disastersSection 5(h) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(h)) is amended by adding at the end the following:
					
						(4)In lieu of the
				payments section 16(a) would otherwise require, the Secretary shall pay each
				State agency an amount equal to 90 per centum of administrative costs allowable
				under section 16(a) for costs related to planning and operating disaster food
				stamp programs under this
				subsection.
						.
				939.Addressing
			 hunger in the Commonwealth of Puerto RicoSection 19(a)(2)(A) of the Food Stamp Act of
			 1977 (7 U.S.C. 2028(a)(2)(A)) is amended by—
					(1)in clause (i) by
			 striking 2003, $1,401,000 and inserting 2008,
			 $1,761,000; and
					(2)in
			 clause (ii) by striking 2004 and all that follows through
			 preceding fiscal year. and inserting the following:
						
							2009 through
				2012, the amount specified in clause (i), as adjusted by the sum of the
				percentage by which the thrifty food plan has been adjusted under section
				3(o)(4) between June 30, 2007 and June 30 of the immediately preceding fiscal
				year and the percentage by which the Census Bureau estimates that the total
				population of the Commonwealth of Puerto Rico has grown for the same
				period..
					940.Study on
			 comparable access to food stamp benefits for Puerto RicoSection 19 of the Food Stamp Act of 1977 (7
			 U.S.C. 2028) is amended by inserting at the end the following:
					
						(e)The Secretary
				shall conduct a study of the feasibility and effects of defining the
				Commonwealth of Puerto Rico to be a State under section 3(m), in lieu of the
				block grant under this section. The study shall include—
							(1)an assessment of
				the administrative, financial management, and other changes that would be
				required by the Commonwealth to establish a comparable Food Stamp
				program;
							(2)a discussion of
				the appropriate program rules under the other sections of the Act, such as
				benefit levels under section 3(o), income eligibility standards under section
				5(c), and deduction levels under section 5(e), for the Commonwealth to
				establish a comparable Food Stamp program;
							(3)an estimate of the
				impact on Federal and Commonwealth benefit and administrative costs;
							(4)an estimate of the
				impact of the Food Stamp program on hunger and food insecurity among low-income
				Puerto Ricans, and
							(5)such other
				findings as the Secretary deems
				appropriate.
							.
				941.Expanding the
			 use of food stamps at farmers’ marketsSection 25 of the Food Stamp Act of 1977 (7
			 U.S.C. 2034) is amended by adding at the end the following:
					
						(i)Grants to expand
				the number of farmers’ markets that accept food stamp benefits
							(1)In
				generalFor each of fiscal years 2008 through 2010, the Secretary
				shall use not more than $5,000,000 of funds made available under section
				18(a)(1) to make grants to pay 100 percent of the costs of eligible entities
				approved by the Secretary to carry out projects to expand the number of
				farmers’ markets that accept food stamp benefits by—
								(A)providing
				equipment and training necessary for markets to accept food stamp
				benefits;
								(B)educating and
				providing technical assistance to farmers and farmers’ market operators about
				the process and benefits of accepting food stamp benefits; or
								(C)other activities
				deemed appropriate by the Secretary.
								(2)LimitationA
				grant made under this subsection shall not be made for the cost of the on-going
				cost of carrying out any project.
							(3)Eligible
				entitiesTo be eligible to receive a grant under this subsection,
				an entity shall be—
								(A)a State agency
				administering the Food Stamp Program;
								(B)a State or local
				government; or
								(C)a private
				nonprofit entity that coordinates farmers markets in or within a State and that
				operates in cooperation with State or local government.
								(4)Selection of
				eligible entitiesThe Secretary—
								(A)shall develop
				criteria for the selection of eligible entities to receive grants under this
				subsection; and
								(B)may give
				preference to any eligible entity that consists of a partnership between a
				government entity and a non-governmental
				entity.
								.
				DSupporting the
			 Emergency Food Bank Network and Other Community Partners
				951.Commodities for
			 the emergency food assistance programSection 27(a) of the Food Stamp Act of 1977
			 (7 U.S.C. 2036(a)) is amended—
					(1)by striking
			 (a) Purchase of
			 Commodities.— and all that follows through
			 through 2007 and inserting the following:
						
							(a)Purchase of
				commodities
								(1)In
				generalAs provided in paragraph (2), for each of fiscal years
				2008 through
				2012
								;
					(2)by striking
			 $140,000,000 of; and
					(3)by inserting at
			 the end:
						
							(2)AmountsThe
				following amounts are made available to carry out this subsection:
								(A)for fiscal year
				2008, $250,000,000; and
								(B)for each of fiscal
				years 2009 through 2012, the dollar amount of commodities available in the
				immediately preceding fiscal year adjusted by the percentage by which the
				thrifty food plan has been adjusted under section 3(o)(4) between June 30, 2007
				and June 30 of the immediately preceding fiscal
				year.
								.
					952.Accountable
			 program administration
					(a)ProhibitionSection
			 11(e)(6)(B) of the Food and Nutrition Assistance Act of 2007 (7 U.S.C.
			 2020(e)(6)(B)) is amended to read as follows:
						
							(B)only State
				employees employed in accordance with the current standards for a Merit System
				of Personnel Administration, or any standards later prescribed by the Office of
				Personnel Management pursuant to section 208 of the Intergovernmental Personnel
				Act of 1970 (42 U.S.C. 4728) modifying or superseding such standards relating
				to the establishment and maintenance of personnel standards on a merit basis,
				shall—
								(i)represent the
				State agency in any communications with a prospective applicant, applicant, or
				recipient household;
								(ii)participate in
				making any determinations relating to a households substantive or
				procedural compliance with the requirements of this Act or implementing
				regulations, including the adequacy of the households application or of
				verification or other information the household has submitted in support of
				that application; or
								(iii)perform any
				other acts or participate in making any other determinations required under
				this
				subsection;
								.
					(b)WaiversSection
			 17(b)(1)(B)(iv)(III)(ff) of the Food and Nutrition Assistance Act of 2007 (7
			 U.S.C. 2026(b)(1)(B)(iv)(III)(ff)) is amended in inserting or
			 11(e)(6)(B) before the semicolon.
					(c)ProjectsSection
			 26(f)(3)(E) of the Food and Nutrition Assistance Act of 2007 (7 U.S.C.
			 2035(f)(3)(E)) is amended by inserting (6)(B) after
			 paragraphs.
					
